Exhibit 10.1 

 

Ocugen, Inc.
Shares of Common Stock

(par value $0.01 per share)

 

Controlled Equity OfferingSM

 

Sales Agreement

 

May 8, 2020

 

Cantor Fitzgerald & Co.

499 Park Avenue

New York, NY 10022

 

Ladies and Gentlemen:

 

Ocugen, Inc., a Delaware corporation (the “Company”), confirms its agreement
(this “Agreement”) with Cantor Fitzgerald & Co. (the “Agent”), as follows:

 

1.           Issuance and Sale of Shares. The Company agrees that, from time to
time during the term of this Agreement, on the terms and subject to the
conditions set forth herein, it may issue and sell through the Agent, shares of
common stock (the “Placement Shares”) of the Company, par value $0.01 per share
(the “Common Stock”); provided, however, that in no event shall the Company
issue or sell through the Agent such number or dollar amount of Placement Shares
that would (a) exceed the number or dollar amount of shares of Common Stock
registered on the effective Registration Statement (defined below) pursuant to
which the offering is being made, (b) exceed the number of authorized but
unissued shares of Common Stock (less shares of Common Stock issuable upon
exercise, conversion or exchange of any outstanding securities of the Company or
otherwise reserved from the Company’s authorized capital stock), (c) exceed the
number or dollar amount of shares of Common Stock permitted to be sold under
Form S-3 (including General Instruction I.B.6 thereof, if applicable) or (d)
exceed the number or dollar amount of shares of Common Stock for which the
Company has filed a Prospectus Supplement (defined below) (the lesser of (a),
(b), (c) and (d), the “Maximum Amount”). Notwithstanding anything to the
contrary contained herein, the parties hereto agree that compliance with the
limitations set forth in this Section 1 on the amount of Placement Shares issued
and sold under this Agreement shall be the sole responsibility of the Company
and that the Agent shall have no obligation in connection with such compliance.
The offer and sale of Placement Shares through the Agent will be effected
pursuant to the Registration Statement (as defined below) filed by the Company
and was declared effective by the Securities and Exchange Commission (the
“Commission”) on May 5, 2020, although nothing in this Agreement shall be
construed as requiring the Company to use the Registration Statement to issue
Common Stock.

 

The Company has filed, in accordance with the provisions of the Securities Act
of 1933, as amended (the “Securities Act”) and the rules and regulations
thereunder (the “Securities Act Regulations”), with the Commission a
registration statement on Form S-3 (File No. 333-237456), including a base
prospectus, relating to certain securities, including the Placement Shares to be
issued from time to time by the Company, and which incorporates by reference
documents that the Company has filed or will file in accordance with the
provisions of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules and regulations thereunder. The Company has prepared a
prospectus or a prospectus supplement to the base prospectus included as part of
the registration statement, which prospectus or prospectus supplement relates to
the Placement Shares to be issued from time to time by the Company (the
“Prospectus Supplement”). The Company will furnish to the Agent, for use by the
Agent, copies of the prospectus included as part of such registration statement,
as supplemented, by the Prospectus Supplement, relating to the Placement Shares
to be issued from time to time by the Company. The Company may file one or more
additional registration statements from time to time that will contain a base
prospectus and related prospectus or prospectus supplement, if applicable (which
shall be a Prospectus Supplement), with respect to the Placement Shares. Except
where the context otherwise requires, such registration statement(s), including
all documents filed as part thereof or incorporated by reference therein, and
including any information contained in a Prospectus (as defined below)
subsequently filed with the Commission pursuant to Rule 424(b) under the
Securities Act Regulations or deemed to be a part of such registration statement
pursuant to Rule 430B of the Securities Act Regulations, is herein called the
“Registration Statement.” The base prospectus or base prospectuses, including
all documents incorporated therein by reference, included in the Registration
Statement, as it may be supplemented, if necessary, by the Prospectus
Supplement, in the form in which such prospectus or prospectuses and/or
Prospectus Supplement have most recently been filed by the Company with the
Commission pursuant to Rule 424(b) under the Securities Act Regulations,
together with the then issued Issuer Free Writing Prospectus(es) (defined
below), is herein called the “Prospectus.”

 



 

 

 

Any reference herein to the Registration Statement, any Prospectus Supplement,
Prospectus or any Issuer Free Writing Prospectus shall be deemed to refer to and
include the documents, if any, incorporated by reference therein (the
“Incorporated Documents”), including, unless the context otherwise requires, the
documents, if any, filed as exhibits to such Incorporated Documents. Any
reference herein to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, any Prospectus Supplement, the Prospectus or any
Issuer Free Writing Prospectus shall be deemed to refer to and include the
filing of any document under the Exchange Act on or after the most-recent
effective date of the Registration Statement, or the date of the Prospectus
Supplement, Prospectus or such Issuer Free Writing Prospectus, as the case may
be, and incorporated therein by reference. For purposes of this Agreement, all
references to the Registration Statement, the Prospectus or to any amendment or
supplement thereto shall be deemed to include the most recent copy filed with
the Commission pursuant to its Electronic Data Gathering Analysis and Retrieval
system, or if applicable, the Interactive Data Electronic Application system
when used by the Commission (collectively, “EDGAR”).

 

2.           Placements. Each time that the Company wishes to issue and sell
Placement Shares hereunder (each, a “Placement”), it will notify the Agent by
email notice (or other method mutually agreed to by the parties) of the number
of Placement Shares to be issued, the time period during which sales are
requested to be made, any limitation on the number of Placement Shares that may
be sold in any one day and any minimum price below which sales may not be made
(a “Placement Notice”), the form of which is attached hereto as Schedule 1. The
Placement Notice shall originate from any of the individuals from the Company
set forth on Schedule 3 (with a copy to each of the other individuals from the
Company listed on such schedule), and shall be addressed to each of the
individuals from the Agent set forth on Schedule 3, as such Schedule 3 may be
amended from time to time. The Placement Notice shall be effective unless and
until (i) the Agent declines in writing to accept the terms contained therein
for any reason, in its sole discretion, which declination must occur within two
(2) Business Days of the receipt of the Placement Notice, (ii) the entire amount
of the Placement Shares thereunder have been sold, (iii) the Company amends,
supersedes, suspends or terminates the Placement Notice or (iv) this Agreement
has been terminated under the provisions of Section 12. The amount of any
discount, commission or other compensation to be paid by the Company to the
Agent in connection with the sale of the Placement Shares shall be calculated in
accordance with the terms set forth in Schedule 2. It is expressly acknowledged
and agreed that neither the Company nor the Agent will have any obligation
whatsoever with respect to a Placement or any Placement Shares unless and until
the Company delivers a Placement Notice to the Agent and the Agent does not
decline such Placement Notice pursuant to the terms set forth above, and then
only upon the terms specified therein and herein. In the event of a conflict
between the terms of this Agreement and the terms of a Placement Notice, the
terms of the Placement Notice will control.

 



 -2- 

 

 

3.            Sale of Placement Shares by the Agent.

 

(a)               Subject to the provisions of Section 5(a), the Agent, for the
period specified in the Placement Notice, will use its commercially reasonable
efforts consistent with its normal trading and sales practices and applicable
state and federal laws, rules and regulations and the rules of the Nasdaq Stock
Market (the “Exchange”), to sell the Placement Shares up to the amount
specified, and otherwise in accordance with the terms of such Placement Notice.
The Agent will provide written confirmation to the Company no later than the
opening of the Trading Day (as defined below) immediately following the Trading
Day on which it has made sales of Placement Shares hereunder setting forth the
number of Placement Shares sold on such day, the compensation payable by the
Company to the Agent pursuant to Section 2 with respect to such sales, and the
Net Proceeds (as defined below) payable to the Company, with an itemization of
the deductions made by the Agent (as set forth in Section 5(b)) from the gross
proceeds that it receives from such sales. Subject to the terms of the Placement
Notice, the Agent may sell Placement Shares by any method permitted by law
deemed to be an “at the market offering” as defined in Rule 415(a)(4) of the
Securities Act Regulations, including sales made directly on or through the
Exchange or any other existing trading market for the Common Stock, in
negotiated transactions at market prices prevailing at the time of sale or at
prices related to such prevailing market prices and/or any other method
permitted by law. “Trading Day” means any day on which Common Stock is traded on
the Exchange.

 

(b)               While a Placement Notice is in effect, the Agent shall not
engage in (i) any short sale of any security of the Company, as defined in
Regulation SHO or (ii) any market making bidding, stabilization or other trading
activity with regard to the Common Stock or related derivative securities, in
each case, if such activity would be prohibited under Regulation M or other
anti-manipulation rules under the Securities Act.

 

4.            Suspension of Sales. The Company or the Agent may, upon notice to
the other party in writing (including by email correspondence to each of the
individuals of the other party set forth on Schedule 3, if receipt of such
correspondence is actually acknowledged by any of the individuals to whom the
notice is sent, other than via auto-reply) or by telephone (confirmed
immediately by verifiable facsimile transmission or email correspondence to each
of the individuals of the other party set forth on Schedule 3), suspend any sale
of Placement Shares (a “Suspension”); provided, however, that such Suspension
shall not affect or impair any party’s obligations with respect to any Placement
Shares sold hereunder prior to the receipt of such notice. While a Suspension is
in effect any obligation under Sections 7(l), 7(m), and 7(n) with respect to the
delivery of certificates, opinions, or comfort letters to the Agent, shall be
waived. Each of the parties agrees that no such notice under this Section 4
shall be effective against any other party unless it is made to one of the
individuals named on Schedule 3 hereto, as such Schedule may be amended from
time to time.

 



 -3- 

 

 

5.            Sale and Delivery to the Agent; Settlement.

 

(a)               Sale of Placement Shares. On the basis of the representations
and warranties herein contained and subject to the terms and conditions herein
set forth, upon the Agent’s acceptance of the terms of a Placement Notice, and
unless the sale of the Placement Shares described therein has been declined,
suspended, or otherwise terminated in accordance with the terms of this
Agreement, the Agent, for the period specified in the Placement Notice, will use
its commercially reasonable efforts consistent with its normal trading and sales
practices and applicable law and regulations to sell such Placement Shares up to
the amount specified, and otherwise in accordance with the terms of such
Placement Notice. The Company acknowledges and agrees that (i) there can be no
assurance that the Agent will be successful in selling Placement Shares, (ii)
the Agent will incur no liability or obligation to the Company or any other
person or entity if it does not sell Placement Shares for any reason other than
a failure by the Agent to use its commercially reasonable efforts consistent
with its normal trading and sales practices and applicable law and regulations
to sell such Placement Shares as required under this Agreement and (iii) the
Agent shall be under no obligation to purchase Placement Shares on a principal
basis pursuant to this Agreement, except as otherwise agreed by the Agent and
the Company.

 

(b)               Settlement of Placement Shares. Unless otherwise specified in
the applicable Placement Notice, settlement for sales of Placement Shares will
occur on the second (2nd) Trading Day (or such earlier day as is industry
practice for regular-way trading) following the date on which such sales are
made (each, a “Settlement Date”). The Agent shall notify the Company of each
sale of Placement Shares no later than the opening of the Trading Day
immediately following the Trading Day on which it has made sales of Placement
Shares hereunder. The amount of proceeds to be delivered to the Company on a
Settlement Date against receipt of the Placement Shares sold (the “Net
Proceeds”) will be equal to the aggregate sales price received by the Agent,
after deduction for (i) the Agent’s commission, discount or other compensation
for such sales payable by the Company pursuant to Section 2 hereof, and (ii) any
transaction fees imposed by any Governmental Authority in respect of such sales.

 

(c)               Delivery of Placement Shares. On or before each Settlement
Date, the Company will, or will cause its transfer agent to, electronically
transfer the Placement Shares being sold by crediting the Agent’s or its
designee’s account (provided the Agent shall have given the Company written
notice of such designee at least one Trading Day prior to the Settlement Date)
at The Depository Trust Company through its Deposit and Withdrawal at Custodian
System or by such other means of delivery as may be mutually agreed upon by the
parties hereto which in all cases shall be freely tradable, transferable,
registered shares in good deliverable form. On each Settlement Date, the Agent
will deliver the related Net Proceeds in same day funds to an account designated
by the Company on, or prior to, the Settlement Date. The Company agrees that if
the Company, or its transfer agent (if applicable), defaults in its obligation
to deliver Placement Shares on a Settlement Date, through no fault of the Agent,
the Company agrees that in addition to and in no way limiting the rights and
obligations set forth in Section 10(a) hereto, it will (i) hold the Agent
harmless against any loss, claim, damage, or expense (including reasonable and
documented legal fees and expenses), as incurred, arising out of or in
connection with such default by the Company or its transfer agent (if
applicable) and (ii) pay to the Agent (without duplication) any commission,
discount, or other compensation to which it would otherwise have been entitled
absent such default.

 



 -4- 

 

 

(d)               Denominations; Registration. Certificates for the Placement
Shares, if any, shall be in such denominations and registered in such names as
the Agent may request in writing at least one full Business Day (as defined
below) before the Settlement Date. The certificates for the Placement Shares, if
any, will be made available by the Company for examination and packaging by the
Agent in The City of New York not later than noon (New York time) on the
Business Day prior to the Settlement Date.

 

(e)               Limitations on Offering Size. Under no circumstances shall the
Company cause or request the offer or sale of any Placement Shares if, after
giving effect to the sale of such Placement Shares, the aggregate gross sales
proceeds of Placement Shares sold pursuant to this Agreement would exceed the
lesser of (A) together with all sales of Placement Shares under this Agreement,
the Maximum Amount and (B) the amount authorized from time to time to be issued
and sold under this Agreement by the Company’s board of directors, a duly
authorized committee thereof or a duly authorized executive officer, and
notified to the Agent in writing. Under no circumstances shall the Company cause
or request the offer or sale of any Placement Shares pursuant to this Agreement
at a price lower than the minimum price authorized from time to time by the
Company’s board of directors, a duly authorized committee thereof or a duly
authorized executive officer. Further, under no circumstances shall the Company
cause or permit the aggregate offering amount of Placement Shares sold pursuant
to this Agreement to exceed the Maximum Amount.

 

6.            Representations and Warranties of the Company. The Company
represents and warrants to, and agrees with the Agent that as of the date of
this Agreement and as of each Applicable Time (as defined below):

 

(a)               Registration Statement and Prospectus. The Company and the
transactions contemplated by this Agreement meet the requirements for and comply
with the applicable conditions set forth in Form S-3 (including General
Instructions I.A and I.B) under the Securities Act. The Registration Statement
has been filed with the Commission and has been declared effective by the
Commission under the Securities Act. The Prospectus Supplement will name the
Agent as the agent in the section entitled “Plan of Distribution.” The Company
has not received, and has no notice of, any order of the Commission preventing
or suspending the use of the Registration Statement, or threatening or
instituting proceedings for that purpose. The Registration Statement and the
offer and sale of Placement Shares as contemplated hereby meet the requirements
of Rule 415 under the Securities Act and comply in all material respects with
said Rule. Any statutes, regulations, contracts or other documents that are
required to be described in the Registration Statement or the Prospectus or to
be filed as exhibits to the Registration Statement have been so described or
filed. Copies of the Registration Statement, the Prospectus, and any such
amendments or supplements and all documents incorporated by reference therein
that were filed with the Commission on or prior to the date of this Agreement
have been delivered, or are available through EDGAR, to the Agent and its
counsel. The Company has not distributed and, prior to the later to occur of
each Settlement Date and completion of the distribution of the Placement Shares,
will not distribute any offering material in connection with the offering or
sale of the Placement Shares other than the Registration Statement and the
Prospectus and any Issuer Free Writing Prospectus (as defined below) to which
the Agent has consented. The Common Stock is registered pursuant to Section
12(b) of the Exchange Act and is currently listed on the Exchange under the
trading symbol “OCGN.” Except as disclosed in the Registration Statement and the
Prospectus, the Company has taken no action designed to, or likely to have the
effect of, terminating the registration of the Common Stock under the Exchange
Act, delisting the Common Stock from the Exchange, nor has the Company received
any notification that the Commission or the Exchange is contemplating
terminating such registration or listing. Except as disclosed in the
Registration Statement and the Prospectus, to the Company’s knowledge, it is in
compliance with all applicable listing requirements of the Exchange.

 



 -5- 

 

 

(b)               No Misstatement or Omission. The Registration Statement, when
it became or becomes effective, and the Prospectus, and any amendment or
supplement thereto, on the date of such Prospectus or amendment or supplement,
conformed and will conform in all material respects with the requirements of the
Securities Act. At each Settlement Date, the Registration Statement and the
Prospectus, as of such date, will conform in all material respects with the
requirements of the Securities Act. The Registration Statement, when it became
or becomes effective, did not, and will not, contain an untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein not misleading. The Prospectus and any
amendment and supplement thereto, on the date thereof and at each Applicable
Time (defined below), did not or will not include an untrue statement of a
material fact or omit to state a material fact necessary to make the statements
therein, in light of the circumstances under which they were made, not
misleading. The documents incorporated by reference in the Prospectus or any
Prospectus Supplement did not, and any further documents filed and incorporated
by reference therein will not, when filed with the Commission, contain an untrue
statement of a material fact or omit to state a material fact required to be
stated in such document or necessary to make the statements in such document, in
light of the circumstances under which they were made, not misleading. The
foregoing shall not apply to statements in, or omissions from, any such document
made in reliance upon, and in conformity with, information furnished to the
Company by Agent specifically for use in the preparation thereof.

 

(c)               Conformity with Securities Act and Exchange Act. The
Registration Statement, the Prospectus, any Issuer Free Writing Prospectus or
any amendment or supplement thereto, and the documents incorporated by reference
in the Registration Statement, the Prospectus or any amendment or supplement
thereto, when such documents were or are filed with the Commission under the
Securities Act or the Exchange Act or became or become effective under the
Securities Act, as the case may be, conformed or will conform in all material
respects with the requirements of the Securities Act and the Exchange Act, as
applicable.

 



 -6- 

 

 

(d)               Financial Information. The consolidated financial statements
of the Company included or incorporated by reference in the Registration
Statement, the Prospectus and the Issuer Free Writing Prospectuses, if any,
together with the related notes and schedules, present fairly, in all material
respects, the consolidated financial position of the Company and the
Subsidiaries (as defined below) as of the dates indicated and the consolidated
results of operations, cash flows and changes in stockholders’ equity of the
Company for the periods specified and have been prepared in compliance with the
requirements of the Securities Act and Exchange Act and in conformity with GAAP
(as defined below) applied on a consistent basis during the periods involved
(except for such adjustments to accounting standards and practices as are noted
therein and except in the case of unaudited financial statements to the extent
they may exclude footnotes or may be condensed or summary statements); the other
financial and statistical data with respect to the Company and the Subsidiaries
(as defined below) contained or incorporated by reference in the Registration
Statement, the Prospectus and the Issuer Free Writing Prospectuses, if any, are
accurately and fairly presented in all material respects and prepared on a basis
consistent with the financial statements and books and records of the Company;
there are no financial statements (historical or pro forma) that are required to
be included or incorporated by reference in the Registration Statement, or the
Prospectus that are not included or incorporated by reference as required; the
Company and the Subsidiaries (as defined below) do not have any material
liabilities or obligations, direct or contingent (including any off-balance
sheet obligations), not described in the Registration Statement (excluding the
exhibits thereto), and the Prospectus; and all disclosures contained or
incorporated by reference in the Registration Statement, the Prospectus and the
Issuer Free Writing Prospectuses, if any, regarding “non-GAAP financial
measures” (as such term is defined by the rules and regulations of the
Commission) comply in all material respects with Regulation G of the Exchange
Act and Item 10 of Regulation S-K under the Securities Act, to the extent
applicable. The interactive data in eXtensible Business Reporting Language
included or incorporated by reference in the Registration Statement and the
Prospectus fairly presents the information called for in all material respects
and has been prepared in accordance with the Commission’s rules and guidelines
applicable thereto.

 

(e)               Conformity with EDGAR Filing. The Prospectus delivered to the
Agent for use in connection with the sale of the Placement Shares pursuant to
this Agreement will be identical to the versions of the Prospectus created to be
transmitted to the Commission for filing via EDGAR, except to the extent
permitted by Regulation S-T.

 

(f)                Organization. The Company and each of its Subsidiaries (as
defined below) are duly organized, validly existing as a corporation and in good
standing under the laws of their respective jurisdictions of organization. The
Company and each of its Subsidiaries are duly licensed or qualified as a foreign
corporation for transaction of business and in good standing under the laws of
each other jurisdiction in which their respective ownership or lease of property
or the conduct of their respective businesses requires such license or
qualification, and have all corporate power and authority necessary to own or
hold their respective properties and to conduct their respective businesses as
described in the Registration Statement and the Prospectus, except where the
failure to be so qualified or in good standing or have such power or authority
would not, individually or in the aggregate, have a material adverse effect or
would reasonably be expected to have a material adverse effect on or affecting
the assets, business, operations, earnings, properties, condition (financial or
otherwise), prospects, stockholders’ equity or results of operations of the
Company and the Subsidiaries taken as a whole, or prevent or materially
interfere with consummation of the transactions contemplated hereby (a “Material
Adverse Effect”).

 

(g)               Subsidiaries. The subsidiaries set forth on Schedule 4
(collectively, the “Subsidiaries”), are the Company’s only significant
subsidiaries (as such term is defined in Rule 1-02 of Regulation S-X promulgated
by the Commission). Except as set forth in the Registration Statement and in the
Prospectus, the Company owns, directly or indirectly, all of the equity
interests of the Subsidiaries free and clear of any lien, charge, security
interest, encumbrance, right of first refusal or other restriction, and all the
equity interests of the Subsidiaries are validly issued and are fully paid,
nonassessable and free of preemptive and similar rights. No Subsidiary is
currently prohibited, directly or indirectly, from paying any dividends to the
Company, from making any other distribution on such Subsidiary’s capital stock,
from repaying to the Company any loans or advances to such Subsidiary from the
Company or from transferring any of such Subsidiary’s property or assets to the
Company or any other Subsidiary of the Company.

 



 -7- 

 

 

(h)               No Violation or Default. Neither the Company nor any of its
Subsidiaries is (i) in violation of its charter or by-laws or similar
organizational documents; (ii) in default, and no event has occurred that, with
notice or lapse of time or both, would constitute such a default, in the due
performance or observance of any term, covenant or condition contained in any
indenture, mortgage, deed of trust, loan agreement or other agreement or
instrument to which the Company or any of its Subsidiaries is a party or by
which the Company or any of its Subsidiaries is bound or to which any of the
property or assets of the Company or any of its Subsidiaries are subject; or
(iii) in violation of any law or statute or any judgment, order, rule or
regulation of any Governmental Authority, except, in the case of each of clauses
(ii) and (iii) above, for any such violation or default that would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. To the Company’s knowledge, no other party under any material
contract or other agreement to which it or any of its Subsidiaries is a party is
in default in any respect thereunder where such default would have a Material
Adverse Effect.

 

(i)                 No Material Adverse Change. Subsequent to the respective
dates as of which information is given in the Registration Statement, the
Prospectus and the Free Writing Prospectuses, if any (including any document
deemed incorporated by reference therein), there has not been (i) any Material
Adverse Effect or the occurrence of any development that the Company reasonably
expects will result in a Material Adverse Effect, (ii) any transaction which is
material to the Company and the Subsidiaries taken as a whole, (iii) any
obligation or liability, direct or contingent (including any off-balance sheet
obligations), incurred by the Company or any Subsidiary, which is material to
the Company and the Subsidiaries taken as a whole, (iv) any material change in
the capital stock or outstanding long-term indebtedness of the Company or any of
its Subsidiaries (other than as a result of (a) the sale of Placement Shares,
(b) the issuance or vesting of equity awards under the Company’s existing equity
incentive or stock option plans or (c) the issuance of shares upon the exercise
or conversion of securities exercisable for, or convertible into, shares of
Common Stock outstanding on the date hereof) or (v) any dividend or distribution
of any kind declared, paid or made on the capital stock of the Company or any
Subsidiary, other than in each case above in the ordinary course of business or
as otherwise disclosed in the Registration Statement or Prospectus (including
any document deemed incorporated by reference therein).

 

(j)                 Capitalization. The issued and outstanding shares of capital
stock of the Company have been validly issued, are fully paid and nonassessable
and, other than as disclosed in the Registration Statement or the Prospectus,
are not subject to any preemptive rights, rights of first refusal or similar
rights. The Company has an authorized, issued and outstanding capitalization as
set forth in the Registration Statement and the Prospectus as of the dates
referred to therein (other than the grant of additional options under the
Company’s existing equity incentive or stock option plans, or changes in the
number of outstanding shares of Common Stock of the Company due to the issuance
of shares upon the exercise or conversion of securities exercisable for, or
convertible into, Common Stock outstanding on the date hereof) and such
authorized capital stock conforms in all material respects to the description
thereof set forth in the Registration Statement and the Prospectus. The
description of the securities of the Company in the Registration Statement and
the Prospectus is complete and accurate in all material respects. Except as
disclosed in or contemplated by the Registration Statement or the Prospectus, as
of the date referred to therein, the Company does not have outstanding any
options to purchase, or any rights or warrants to subscribe for, or any
securities or obligations convertible into, or exchangeable for, or any
contracts or commitments to issue or sell, any shares of capital stock or other
securities.

 



 -8- 

 

 

(k)               Authorization; Enforceability. The Company has full legal
right, power and authority to enter into this Agreement and perform the
transactions contemplated hereby. This Agreement has been duly authorized,
executed and delivered by the Company and is a legal, valid and binding
agreement of the Company enforceable in accordance with its terms, except to the
extent that enforceability may be limited by (i) bankruptcy, insolvency,
reorganization, moratorium or similar laws affecting creditors’ rights generally
and by general equitable principles or (ii) the indemnification and contribution
provisions of Section 10 hereof may be limited by federal or state securities
laws and public policy considerations in respect thereof.

 

(l)                Authorization of Placement Shares. The Placement Shares, when
issued and delivered pursuant to the terms approved by the board of directors of
the Company or a duly authorized committee thereof, or a duly authorized
executive officer, against payment therefor as provided herein, will be duly and
validly authorized and issued and fully paid and nonassessable, free and clear
of any pledge, lien, encumbrance, security interest or other claim, including
any statutory or contractual preemptive rights, resale rights, rights of first
refusal or other similar rights, and will be registered pursuant to Section 12
of the Exchange Act. The Placement Shares, when issued, will conform in all
material respects to the description thereof set forth in or incorporated into
the Prospectus.

 

(m)             No Consents Required. No consent, approval, authorization,
order, registration or qualification of or with any Governmental Authority is
required for the execution, delivery and performance by the Company of this
Agreement, the issuance and sale by the Company of the Placement Shares as
contemplated by this Agreement, except for such consents, approvals,
authorizations, orders and registrations or qualifications as may be required
under applicable state securities laws or by the by-laws and rules of the
Financial Industry Regulatory Authority (“FINRA”) or the Exchange in connection
with the sale of the Placement Shares by the Agent.

 

(n)              No Preferential Rights. Except as set forth in the Registration
Statement and the Prospectus, (i) no person, as such term is defined in Rule
1-02 of Regulation S-X promulgated under the Securities Act (each, a “Person”),
has the right, contractual or otherwise, to cause the Company to issue or sell
to such Person any Common Stock or shares of any other capital stock or other
securities of the Company (other than outstanding options or warrants to
purchase Common Stock or options or other equity securities that may be granted
from time to time under the Company's equity incentive plans which are disclosed
in the Registration Statement and Prospectus), (ii) no Person has any preemptive
rights, resale rights, rights of first refusal, rights of co-sale, or any other
rights (whether pursuant to a “poison pill” provision or otherwise) to purchase
any Common Stock or shares of any other capital stock or other securities of the
Company, (iii)  no Person has the right to act as an underwriter or as a
financial advisor to the Company in connection with the offer and sale of the
Placement Shares, and (iv) no Person has the right, contractual or otherwise, to
require the Company to register under the Securities Act any Common Stock or
shares of any other capital stock or other securities of the Company, or to
include any such shares or other securities in the Registration Statement or the
offering contemplated thereby, whether as a result of the filing or
effectiveness of the Registration Statement or the sale of the Placement Shares
as contemplated thereby or otherwise.

 



 -9- 

 

 

 

(o)              Independent Public Accounting Firm. Ernst & Young LLP (the
“Accountant”), whose report on the consolidated financial statements of the
Company is filed with the Commission as part of the Company’s most recent Annual
Report on Form 10-K filed with the Commission and incorporated by reference into
the Registration Statement and the Prospectus, are and, during the periods
covered by their report, were an independent registered public accounting firm
within the meaning of the Securities Act and the Public Company Accounting
Oversight Board (United States). To the Company’s knowledge, the Accountant is
not in violation of the auditor independence requirements of the Sarbanes-Oxley
Act of 2002 (the “Sarbanes-Oxley Act”) with respect to the Company.

 

(p)              Enforceability of Agreements. All agreements between the
Company and third parties expressly referenced in the Prospectus, other than
such agreements that have expired by their terms or whose termination is
disclosed in the Registration Statement and the Prospectus, are legal, valid and
binding obligations of the Company enforceable in accordance with their
respective terms, except to the extent that (i) enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar laws affecting
creditors’ rights generally and by general equitable principles and (ii) the
indemnification provisions of certain agreements may be limited by federal or
state securities laws or public policy considerations in respect thereof, except
for any unenforceability that, individually or in the aggregate, would not
reasonably be expected to have a Material Adverse Effect.

 

(q)              No Litigation. Except as set forth in the Registration
Statement or the Prospectus, there are no actions, suits or proceedings by or
before any Governmental Authority pending, nor, to the Company’s knowledge, any
audits or investigations by or before any Governmental Authority to which the
Company or a Subsidiary is a party or to which any property of the Company or
any of its Subsidiaries is the subject that, individually or in the aggregate,
would have a Material Adverse Effect and, to the Company’s knowledge, no such
actions, suits, proceedings, audits or investigations are threatened or
contemplated by any Governmental Authority or threatened by others; and
(i) there are no current or pending audits or investigations, actions, suits or
proceedings by or before any Governmental Authority that are required under the
Securities Act to be described in the Prospectus that are not so described; and
(ii) there are no contracts or other documents that are required under the
Securities Act to be filed as exhibits to the Registration Statement that are
not so filed.

 

(r)               Consents and Permits. Except as disclosed in the Registration
Statement and the Prospectus, the Company and its Subsidiaries have made all
filings, applications and submissions required by, possesses and is operating in
compliance with, all approvals, licenses, certificates, certifications,
clearances, consents, grants, exemptions, marks, notifications, orders, permits
and other authorizations issued by, the appropriate federal, state or foreign
Governmental Authority (including, without limitation, the United States Food
and Drug Administration (the “FDA”), the United States Drug Enforcement
Administration or any other foreign, federal, state, provincial, court or local
government or regulatory authorities including self-regulatory organizations
engaged in the regulation of clinical trials, pharmaceuticals, biologics or
biohazardous substances or materials) necessary for the ownership or lease of
their respective properties or to conduct its businesses as described in the
Registration Statement and the Prospectus (collectively, “Permits”), except for
such Permits the failure of which to possess, obtain or make the same would not
reasonably be expected to have a Material Adverse Effect; the Company and its
Subsidiaries are in compliance with the terms and conditions of all such
Permits, except where the failure to be in compliance would not reasonably be
expected to have a Material Adverse Effect; all of the Permits are valid and in
full force and effect, except where any invalidity, individually or in the
aggregate, would not be reasonably expected to have a Material Adverse Effect;
and neither the Company nor any of its Subsidiaries has received any written
notice relating to the limitation, revocation, cancellation, suspension,
modification or non-renewal of any such Permit which, singly or in the
aggregate, if the subject of an unfavorable decision, ruling or finding, would
reasonably be expected to have a Material Adverse Effect, or has any reason to
believe that any such license, certificate, permit or authorization will not be
renewed in the ordinary course. To the extent required by applicable laws and
regulations of the FDA, the Company or the applicable Subsidiary has submitted
to the FDA an Investigational New Drug Application or amendment or supplement
thereto for each clinical trial it has conducted or sponsored or is conducting
or sponsoring; all such submissions were in material compliance with applicable
laws and rules and regulations when submitted and no material deficiencies have
been asserted by the FDA with respect to any such submissions.

 



 -10- 

 

 

(s)               Regulatory Filings. Except as disclosed in the Registration
Statement and the Prospectus, neither the Company nor any of its Subsidiaries
has failed to file with the applicable Governmental Authorities (including,
without limitation, the FDA, or any foreign, federal, state, provincial or local
Governmental Authority performing functions similar to those performed by the
FDA) any required filing, declaration, listing, registration, report or
submission, except for such failures that, individually or in the aggregate,
would not reasonably be expected to have a Material Adverse Effect; except as
disclosed in the Registration Statement and the Prospectus, all such filings,
declarations, listings, registrations, reports or submissions were in compliance
with applicable laws when filed and no deficiencies have been asserted by any
applicable regulatory authority with respect to any such filings, declarations,
listings, registrations, reports or submissions, except for any deficiencies
that, individually or in the aggregate, would not reasonably be expected to have
a Material Adverse Effect. The Company has operated and currently is, in all
material respects, in compliance with the United States Federal Food, Drug, and
Cosmetic Act, all applicable rules and regulations of the FDA and other federal,
state, local and foreign Governmental Authority exercising comparable authority.
The Company has no knowledge of any studies, tests or trials not described in
the Prospectus the results of which reasonably call into question in any
material respect the results of the studies, tests and trials described in the
Prospectus.

 

(t)               Intellectual Property. The Company and its Subsidiaries own,
possess, license or have other rights to use, or can acquire on reasonable terms
a license or other rights to use, all foreign and domestic patents, patent
applications, trade and service marks, trade and service mark registrations,
trade names, copyrights, licenses, inventions, trade secrets, technology,
Internet domain names, know-how and other intellectual property (collectively,
the “Intellectual Property”), necessary for the conduct of their respective
businesses as now conducted except to the extent that the failure to own,
possess, license or otherwise hold adequate rights to use such Intellectual
Property would not, individually or in the aggregate, have a Material Adverse
Effect. Except as disclosed in the Registration Statement and the Prospectus (i)
to the Company’s knowledge, there are no rights of third parties to any such
Intellectual Property owned by the Company and its Subsidiaries; (ii) to the
Company’s knowledge, there is no infringement by third parties of any such
Intellectual Property; (iii) there is no pending or, to the Company’s knowledge,
threatened action, suit, proceeding or claim by others challenging the Company’s
and its Subsidiaries’ rights in or to any such Intellectual Property, and the
Company is unaware of any facts which could form a reasonable basis for any such
action, suit, proceeding or claim; (iv) there is no pending or, to the Company’s
knowledge, threatened action, suit, proceeding or claim by others challenging
the validity or scope of any such Intellectual Property; (v) there is no pending
or, to the Company’s knowledge, threatened action, suit, proceeding or claim by
others that the Company and its Subsidiaries infringe or otherwise violate any
patent, trademark, copyright, trade secret or other proprietary rights of
others; (vi) to the Company’s knowledge, there is no third-party U.S. patent or
published U.S. patent application which contains claims for which an
Interference Proceeding (as defined in 35 U.S.C. § 135) has been commenced
against any patent or patent application described in the Prospectus as being
owned by or licensed to the Company; and (vii) the Company and its Subsidiaries
have complied with the terms of each agreement pursuant to which Intellectual
Property has been licensed to the Company or such Subsidiary, and all such
agreements are in full force and effect, except, in the case of any of clauses
(i)-(vii) above, for any such infringement by third parties or any such pending
or threatened suit, action, proceeding or claim as would not, individually or in
the aggregate, reasonably be expected to result in a Material Adverse Effect.

 



 -11- 

 

 

(u)              Clinical Studies. The preclinical studies and tests and
clinical trials described in the Prospectus being conducted by or on behalf of
the Company were, and, if still pending, are being conducted in all material
respects in accordance with the experimental protocols, procedures and controls
pursuant to, where applicable, accepted professional and scientific standards
for products or product candidates comparable to those being developed by the
Company; the descriptions of such studies, tests and trials, and the results
thereof, contained in the Prospectus are accurate and complete in all material
respects; the Company is not aware of any tests, studies or trials not described
in the Prospectus, the results of which reasonably call into question the
results of the tests, studies and trials described in the Prospectus; and the
Company has not received any written notice or correspondence from the FDA or
any foreign, state or local Governmental Authority exercising comparable
authority or any institutional review board or comparable authority requiring
the termination, suspension, clinical hold or material modification of any
tests, studies or trials that are described or referred to in the Registration
Statement and the Prospectus.

 

(v)              Market Capitalization. At the time the Registration Statement
was originally declared effective, and at the time the Company’s most recent
Annual Report on Form 10-K was filed with the Commission, the Company met the
then-applicable requirements for the use of Form S-3 under the Securities Act,
including, but not limited to, General Instruction I.B.6 of Form S-3. The
aggregate market value of the outstanding voting and non-voting common equity
(as defined in Securities Act Rule 405) of the Company held by persons other
than affiliates of the Company (pursuant to Securities Act Rule 144, those that
directly, or indirectly through one or more intermediaries, control, or are
controlled by, or are under common control with, the Company)  (the
“Non-Affiliate Shares”), was equal to approximately $31.9 million  (calculated
by multiplying (x) the highest price at which the common equity of the Company
closed on the Exchange within 60 days of the date of this Agreement times (y)
the number of Non-Affiliate Shares). The Company is not a shell company (as
defined in Rule 405 under the Securities Act) and has not been a shell company
for at least 12 calendar months previously and if it has been a shell company at
any time previously, has filed current Form 10 information (as defined in
Instruction I.B.6 of Form S-3) with the Commission at least 12 calendar months
previously reflecting its status as an entity that is not a shell company.

 



 -12- 

 

 

(w)             No Material Defaults. Neither the Company nor any of the
Subsidiaries has defaulted on any installment on indebtedness for borrowed money
or on any rental on one or more long-term leases, which defaults, individually
or in the aggregate, would have a Material Adverse Effect. The Company has not
filed a report pursuant to Section 13(a) or 15(d) of the Exchange Act since the
filing of its last Annual Report on Form 10-K, indicating that it (i) has failed
to pay any dividend or sinking fund installment on preferred stock or (ii) has
defaulted on any installment on indebtedness for borrowed money or on any rental
on one or more long-term leases, which defaults, individually or in the
aggregate, would reasonably be expected to have a Material Adverse Effect.

 

(x)              Certain Market Activities. Neither the Company, nor any of the
Subsidiaries, nor, to the Company’s knowledge, any of their respective
directors, officers or controlling persons has taken, directly or indirectly,
any action designed, or that has constituted or might reasonably be expected to
cause or result in, under the Exchange Act or otherwise, the stabilization or
manipulation of the price of any security of the Company to facilitate the sale
or resale of the Placement Shares.

 

(y)              Broker/Dealer Relationships. Neither the Company nor any of the
Subsidiaries (i) is required to register as a “broker” or “dealer” in accordance
with the provisions of the Exchange Act or (ii) directly or indirectly through
one or more intermediaries, controls or is a “person associated with a member”
or “associated person of a member” (within the meaning set forth in the FINRA
Manual).

 

(z)               No Reliance. The Company has not relied upon the Agent or
legal counsel for the Agent for any legal, tax or accounting advice in
connection with the offering and sale of the Placement Shares.

 

(aa)             Taxes. The Company and each of its Subsidiaries have filed all
federal, state, local and foreign tax returns which have been required to be
filed and paid all taxes shown thereon through the date hereof, to the extent
that such taxes have become due and are not being contested in good faith,
except where the failure to so file or pay would not reasonably be expected to
have a Material Adverse Effect. Except as otherwise disclosed in or contemplated
by the Registration Statement or the Prospectus, no tax deficiency has been
determined adversely to the Company or any of its Subsidiaries which has had, or
would reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect. The Company has no knowledge of any federal, state or
other governmental tax deficiency, penalty or assessment which has been or might
be asserted or threatened against it which would have a Material Adverse Effect.

 



 -13- 

 

 

(bb)            Title to Real and Personal Property. Except as set forth in the
Registration Statement or the Prospectus, the Company and its Subsidiaries have
good and marketable title in fee simple to all items of real property owned by
them, good and valid title to all personal property (other than Intellectual
Property, which is addressed in Section 6(t) above), described in the
Registration Statement or Prospectus as being owned by them, in each case free
and clear of all liens, encumbrances and claims, except those matters that (i)
do not materially interfere with the use made and proposed to be made of such
property by the Company and any of its Subsidiaries or (ii) would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect. Any real or personal property described in the Registration
Statement or Prospectus as being leased by the Company and any of its
Subsidiaries is held by them under valid, existing and enforceable leases,
except those that (A) do not materially interfere with the use made or proposed
to be made of such property by the Company or any of its Subsidiaries or (B)
would not be reasonably expected, individually or in the aggregate, to have a
Material Adverse Effect. Each of the properties of the Company and its
Subsidiaries complies with all applicable codes, laws and regulations
(including, without limitation, building and zoning codes, laws and regulations
and laws relating to access to such properties), except if and to the extent
disclosed in the Registration Statement or Prospectus or except for such
failures to comply that would not, individually or in the aggregate, reasonably
be expected to interfere in any material respect with the use made and proposed
to be made of such property by the Company and its Subsidiaries or otherwise
have a Material Adverse Effect. None of the Company or its subsidiaries has
received from any Governmental Authorities any notice of any condemnation of, or
zoning change affecting, the properties of the Company and its Subsidiaries, and
the Company knows of no such condemnation or zoning change which is threatened,
except for such that would not reasonably be expected to interfere in any
material respect with the use made and proposed to be made of such property by
the Company and its Subsidiaries or otherwise have a Material Adverse Effect,
individually or in the aggregate.

 

(cc)             Environmental Laws. Except as set forth in the Registration
Statement or the Prospectus, the Company and its Subsidiaries (i) are in
compliance with any and all applicable federal, state, local and foreign laws,
rules, regulations, decisions and orders relating to the protection of human
health and safety, the environment or hazardous or toxic substances or wastes,
pollutants or contaminants (collectively, “Environmental Laws”); (ii) have
received and are in compliance with all permits, licenses or other approvals
required of them under applicable Environmental Laws to conduct their respective
businesses as described in the Registration Statement and the Prospectus; and
(iii) have not received notice of any actual or potential liability for the
investigation or remediation of any disposal or release of hazardous or toxic
substances or wastes, pollutants or contaminants, except, in the case of any of
clauses (i), (ii) or (iii) above, for any such failure to comply or failure to
receive required permits, licenses, other approvals or liability as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.

 

(dd)             Disclosure Controls. The Company and each of its Subsidiaries,
on a consolidated basis, maintain systems of internal accounting controls that
are designed to provide reasonable assurance that (i) transactions are executed
in accordance with management’s general or specific authorizations;
(ii) transactions are recorded as necessary to permit preparation of financial
statements in conformity with generally accepted accounting principles and to
maintain asset accountability; (iii) access to assets is permitted only in
accordance with management’s general or specific authorization; and (iv) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences. As of the end of the Company’s most recently completed fiscal year,
the Company’s internal control over financial reporting was effective and the
Company is not aware of any material weaknesses in its internal control over
financial reporting (other than as set forth in the Prospectus). Since the date
of the latest audited financial statements of the Company included in the
Prospectus, there has been no change in the Company’s internal control over
financial reporting that has materially affected, or is reasonably likely to
materially affect, the Company’s internal control over financial reporting
(other than as set forth in the Prospectus). The Company has established
disclosure controls and procedures (as defined in Exchange Act Rules 13a-15 and
15d-15) for the Company and designed such disclosure controls and procedures to
provide reasonable assurance that material information relating to the Company
and each of its Subsidiaries is made known to the certifying officers by others
within those entities, particularly during the period in which the Company’s
Annual Report on Form 10-K or Quarterly Report on Form 10-Q, as the case may be,
is being prepared. The Company’s certifying officers have evaluated the
effectiveness of the Company’s disclosure controls and procedures as of a date
within 90 days prior to the filing date of the Form 10-K for the fiscal year
most recently ended (such date, the “Evaluation Date”). The Company presented in
its Form 10-K for the fiscal year most recently ended the conclusions of the
certifying officers about the effectiveness of the disclosure controls and
procedures based on their evaluations as of the Evaluation Date and the
disclosure controls and procedures are effective. Since the Evaluation Date,
there have been no significant changes in the Company’s internal controls (as
such term is defined in Item 307(b) of Regulation S-K under the Securities Act)
or, to the Company’s knowledge, in other factors that could significantly affect
the Company’s internal controls.

 



 -14- 

 

 

(ee)             Sarbanes-Oxley. There is and has been no failure on the part of
the Company or any of the Company’s directors or officers, in their capacities
as such, to comply in all material respects with any applicable provisions of
the Sarbanes-Oxley Act and the rules and regulations promulgated thereunder.
Each of the principal executive officer and the principal financial officer of
the Company (or each former principal executive officer of the Company and each
former principal financial officer of the Company as applicable) has made all
certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act with
respect to all reports, schedules, forms, statements and other documents
required to be filed by it or furnished by it to the Commission. For purposes of
the preceding sentence, “principal executive officer” and “principal financial
officer” shall have the meanings given to such terms in the Sarbanes-Oxley Act.

 

(ff)              Finder’s Fees. Neither the Company nor any of the Subsidiaries
has incurred any liability for any finder’s fees, brokerage commissions or
similar payments in connection with the transactions herein contemplated, except
as may otherwise exist with respect to Agent pursuant to this Agreement.

 

(gg)            Labor Disputes. No labor disturbance by or dispute with
employees of the Company or any of its Subsidiaries exists or, to the knowledge
of the Company, is threatened which would reasonably be expected to result in a
Material Adverse Effect.

 

(hh)            Investment Company Act. Neither the Company nor any of the
Subsidiaries is or, after giving effect to the offering and sale of the
Placement Shares, will be an “investment company” or an entity “controlled” by
an “investment company,” as such terms are defined in the Investment Company Act
of 1940, as amended (the “Investment Company Act”).

 



 -15- 

 

 

(ii)               Operations. The operations of the Company and its
Subsidiaries are and have been conducted at all times in compliance with
applicable financial record keeping and reporting requirements of the Currency
and Foreign Transactions Reporting Act of 1970, as amended, the money laundering
statutes of all jurisdictions to which the Company or its Subsidiaries are
subject, the rules and regulations thereunder and any related or similar rules,
regulations or guidelines, issued, administered or enforced by any Governmental
Authority (collectively, the “Money Laundering Laws”); and no action, suit or
proceeding by or before any Governmental Authority involving the Company or any
of its Subsidiaries with respect to the Money Laundering Laws is pending or, to
the knowledge of the Company, threatened.

 

(jj)               Off-Balance Sheet Arrangements. There are no transactions,
arrangements and other relationships between and/or among the Company, and/or,
to the Company’s knowledge, any of its affiliates and any unconsolidated entity,
including, but not limited to, any structural finance, special purpose or
limited purpose entity (each, an “Off-Balance Sheet Transaction”) that could
reasonably be expected to affect materially the Company’s liquidity or the
availability of or requirements for its capital resources, including those
Off-Balance Sheet Transactions described in the Commission’s Statement about
Management’s Discussion and Analysis of Financial Conditions and Results of
Operations (Release Nos. 33-8056; 34-45321; FR-61), required to be described in
the Prospectus which have not been described as required.

 

(kk)             Underwriter Agreements. Except as disclosed in the Registration
Statement and the Prospectus, the Company is not a party to any agreement with
an agent or underwriter for any other “at the market” or continuous equity
transaction.

 

(ll)               ERISA. To the knowledge of the Company, each material
employee benefit plan, within the meaning of Section 3(3) of the Employee
Retirement Income Security Act of 1974, as amended (“ERISA”), that is
maintained, administered or contributed to by the Company or any of its
affiliates for employees or former employees of the Company and any of its
Subsidiaries has been maintained in material compliance with its terms and the
requirements of any applicable statutes, orders, rules and regulations,
including but not limited to ERISA and the Internal Revenue Code of 1986, as
amended (the “Code”); no prohibited transaction, within the meaning of Section
406 of ERISA or Section 4975 of the Code, has occurred which would result in a
material liability to the Company with respect to any such plan excluding
transactions effected pursuant to a statutory or administrative exemption; and
for each such plan that is subject to the funding rules of Section 412 of the
Code or Section 302 of ERISA, no “accumulated funding deficiency” as defined in
Section 412 of the Code has been incurred, whether or not waived, and the fair
market value of the assets of each such plan (excluding for these purposes
accrued but unpaid contributions) exceeds the present value of all benefits
accrued under such plan determined using reasonable actuarial assumptions.

 

(mm)           Forward-Looking Statements. No forward-looking statement (within
the meaning of Section 27A of the Securities Act and Section 21E of the Exchange
Act) (a “Forward-Looking Statement”) contained in the Registration Statement and
the Prospectus has been made or reaffirmed without a reasonable basis or has
been disclosed other than in good faith.

 



 -16- 

 

 

(nn)            Agent Purchases. The Company acknowledges and agrees that Agent
has informed the Company that the Agent may, to the extent permitted under the
Securities Act and the Exchange Act, purchase and sell Common Stock for its own
account while this Agreement is in effect, provided, that (i) no such purchase
or sales shall take place while a Placement Notice is in effect (except to the
extent the Agent may engage in sales of Placement Shares purchased or deemed
purchased from the Company as a “riskless principal” or in a similar capacity)
and (ii) the Company shall not be deemed to have authorized or consented to any
such purchases or sales by the Agent.

 

(oo)            Margin Rules. Neither the issuance, sale and delivery of the
Placement Shares nor the application of the proceeds thereof by the Company as
described in the Registration Statement and the Prospectus will violate
Regulation T, U or X of the Board of Governors of the Federal Reserve System or
any other regulation of such Board of Governors.

 

(pp)            Insurance. The Company and each of its Subsidiaries carry, or
are covered by, insurance in such amounts and covering such risks as the Company
and each of its Subsidiaries reasonably believe are adequate for the conduct of
their properties and as is customary for companies of similar size, engaged in
similar businesses in similar industries.

 

(qq)            No Improper Practices. (i) Neither the Company nor the
Subsidiaries, nor, to the Company’s knowledge, any director, officer, or
employee of the Company or any Subsidiary nor, to the Company’s knowledge, any
agent, affiliate or other person acting on behalf of the Company or any
Subsidiary has, in the past five years, made any unlawful contributions to any
candidate for any political office (or failed fully to disclose any contribution
in violation of applicable law) or made any contribution or other payment to any
official of, or candidate for, any federal, state, municipal, or foreign office
or other person charged with similar public or quasi-public duty in violation of
any applicable law or of the character required to be disclosed in the
Prospectus; (ii) no relationship, direct or indirect, exists between or among
the Company or any Subsidiary or any affiliate of any of them, on the one hand,
and the directors, officers and stockholders of the Company or any Subsidiary,
on the other hand, that is required by the Securities Act to be described in the
Registration Statement and the Prospectus that is not so described; (iii) no
relationship, direct or indirect, exists between or among the Company or any
Subsidiary or any affiliate of them, on the one hand, and the directors,
officers, or stockholders of the Company or any Subsidiary, on the other hand,
that is required by the rules of FINRA to be described in the Registration
Statement and the Prospectus that is not so described; (iv) except as described
in the Registration Statement and the Prospectus, there are no material
outstanding loans or advances or material guarantees of indebtedness by the
Company or any Subsidiary to or for the benefit of any of their respective
officers or directors or any of the members of the families of any of them; and
(v) the Company has not offered, or caused any placement agent to offer, Common
Stock to any person with the intent to influence unlawfully (A) a customer or
supplier of the Company or any Subsidiary to alter the customer’s or supplier’s
level or type of business with the Company or any Subsidiary or (B) a trade
journalist or publication to write or publish favorable information about the
Company or any Subsidiary or any of their respective products or services, and,
(vi) neither the Company nor any Subsidiary nor, to the Company’s knowledge, any
director, officer or employee of the Company or any Subsidiary nor, to the
Company’s knowledge, any agent, affiliate or other person acting on behalf of
the Company or any Subsidiary has (A) violated or is in violation of any
applicable provision of the U.S. Foreign Corrupt Practices Act of 1977, as
amended, or any other applicable anti-bribery or anti-corruption law
(collectively, “Anti-Corruption Laws”), (B) promised, offered, provided,
attempted to provide or authorized the provision of anything of value, directly
or indirectly, to any person for the purpose of obtaining or retaining business,
influencing any act or decision of the recipient, or securing any improper
advantage; or (C) made any payment of funds of the Company or any Subsidiary or
received or retained any funds in violation of any Anti-Corruption Laws.

 



 -17- 

 

 

(rr)              Status Under the Securities Act. The Company was not and is
not an ineligible issuer as defined in Rule 405 under the Securities Act at the
times specified in Rules 164 and 433 under the Securities Act in connection with
the offering of the Placement Shares.

 

(ss)             No Misstatement or Omission in an Issuer Free Writing
Prospectus. Each Issuer Free Writing Prospectus, as of its issue date and as of
each Applicable Time (as defined in Section 23 below), did not, does not and
will not, through the completion of the Placement for which such Issuer Free
Writing Prospectus is used or deemed used, include any information that
conflicted, conflicts or will conflict with the information contained in the
Registration Statement or the Prospectus, including any incorporated document
deemed to be a part thereof that has not been superseded or modified. The
foregoing sentence does not apply to statements in or omissions from any Issuer
Free Writing Prospectus based upon and in conformity with written information
furnished to the Company by the Agent specifically for use therein.

 

(tt)              No Conflicts. Neither the execution of this Agreement, nor the
issuance, offering or sale of the Placement Shares, nor the consummation of any
of the transactions contemplated herein, nor the compliance by the Company with
the terms and provisions hereof will conflict with, or will result in a breach
of, any of the terms and provisions of, or has constituted or will constitute a
default under, or has resulted in or will result in the creation or imposition
of any lien, charge or encumbrance upon any property or assets of the Company
pursuant to the terms of any contract or other agreement to which the Company
may be bound or to which any of the property or assets of the Company is
subject, except (i) such conflicts, breaches or defaults as may have been waived
and (ii) such conflicts, breaches and defaults that would not reasonably be
expected to have a Material Adverse Effect; nor will such action result (x) in
any violation of the provisions of the organizational or governing documents of
the Company, or (y) in any material violation of the provisions of any statute
or any order, rule or regulation applicable to the Company or of any
Governmental Authority having jurisdiction over the Company.

 

(uu)            Sanctions. (i) The Company represents that, neither the Company
nor any of its Subsidiaries (collectively, the “Entity”) or, to the Company’s
knowledge, any director, officer, employee, agent, affiliate or representative
of the Entity, is a government, individual, or entity (in this paragraph (uu),
“Person”) that is, or is owned or controlled by a Person that is:

 

(A)  the subject of any sanctions administered or enforced by the U.S.
Department of Treasury’s Office of Foreign Assets Control (“OFAC”), the United
Nations Security Council, the European Union, Her Majesty’s Treasury, or other
relevant sanctions authorities, including, without limitation, designation on
OFAC’s Specially Designated Nationals and Blocked Persons List or OFAC’s Foreign
Sanctions Evaders List (as amended, collectively, “Sanctions”), nor

 



 -18- 

 

 

(B)  located, organized or resident in a country or territory that is the
subject of Sanctions that broadly prohibit dealings with that country or
territory (including, without limitation, Cuba, Iran, North Korea, Sudan, Syria
and the Crimea Region of the Ukraine) (the “Sanctioned Countries”)).

 

(ii)  The Entity represents and covenants that it will not, directly or
indirectly, use the proceeds of the offering, or lend, contribute or otherwise
make available such proceeds to any subsidiary, joint venture partner or other
Person:

 

(A)  to fund or facilitate any activities or business of or with any Person or
in any country or territory that, at the time of such funding or facilitation,
is the subject of Sanctions or is a Sanctioned Country; or

 

(B)  in any other manner that will result in a violation of Sanctions by any
Person (including any Person participating in the offering, whether as
underwriter, advisor, investor or otherwise).

 

(iii)  The Entity represents and covenants that, except as detailed in the
Registration Statement and the Prospectus, for the past 5 years, it has not
engaged in, is not now engaging in, and will not engage in, any dealings or
transactions with any Person, or in any country or territory, that at the time
of the dealing or transaction is or was the subject of Sanctions or is or was a
Sanctioned Country.

 

(vv)            Stock Transfer Taxes. On each Settlement Date, all stock
transfer or other taxes (other than income taxes) which are required to be paid
in connection with the sale and transfer of the Placement Shares to be sold
hereunder will be, or will have been, fully paid or provided for by the Company
and all laws imposing such taxes will be or will have been fully complied with
in all material respects.

 

(ww)           Compliance with Laws. Each of the Company and its Subsidiaries:
(A) is and at all times has been in compliance with all statutes, rules, or
regulations applicable to the ownership, testing, development, manufacture,
packaging, processing, use, distribution, marketing, labeling, promotion, sale,
offer for sale, storage, import, export or disposal of any product manufactured
or distributed by the Company or its Subsidiaries (“Applicable Laws”), except as
could not, individually or in the aggregate, reasonably be expected to result in
a Material Adverse Effect; (B) has not received any FDA Form 483, notice of
adverse finding, warning letter, untitled letter or other correspondence or
notice from the FDA or any other Governmental Authority alleging or asserting
noncompliance with any Applicable Laws or any licenses, certificates, approvals,
clearances, authorizations, permits and supplements or amendments thereto
required by any such Applicable Laws (“Authorizations”); (C) possesses all
material Authorizations and such Authorizations are valid and in full force and
effect and are not in material violation of any term of any such Authorizations;
(D) has not received notice of any claim, action, suit, proceeding, hearing,
enforcement, investigation, arbitration or other action from any Governmental
Authority or third party alleging that any product operation or activity is in
violation of any Applicable Laws or Authorizations and has no knowledge that any
such Governmental Authority or third party is considering any such claim,
litigation, arbitration, action, suit, investigation or proceeding; (E) has not
received notice that any Governmental Authority has taken, is taking or intends
to take action to limit, suspend, modify or revoke any Authorizations and has no
knowledge that any such Governmental Authority is considering such action; (F)
has filed, obtained, maintained or submitted all material reports, documents,
forms, notices, applications, records, claims, submissions and supplements or
amendments as required by any Applicable Laws or Authorizations and that all
such reports, documents, forms, notices, applications, records, claims,
submissions and supplements or amendments were complete and correct in all
material respects on the date filed (or were corrected or supplemented by a
subsequent submission); and (G) has not, either voluntarily or involuntarily,
initiated, conducted, or issued or caused to be initiated, conducted or issued,
any recall, market withdrawal or replacement, safety alert, post sale warning,
“dear healthcare provider” letter, or other notice or action relating to the
alleged lack of safety or efficacy of any product or any alleged product defect
or violation and, to the Company’s knowledge, no third party has initiated,
conducted or intends to initiate any such notice or action.

 



 -19- 

 

 

 

(xx)          Statistical and Market-Related Data.  The statistical, demographic
and market-related data included in the Registration Statement and Prospectus
are based on or derived from sources that the Company believes to be reliable
and accurate or represent the Company’s good faith estimates that are made on
the basis of data derived from such sources.

 

(yy)         Cybersecurity. The Company and its subsidiaries’ information
technology assets and equipment, computers, systems, networks, hardware,
software, websites, applications, and databases (collectively, “IT Systems”) are
adequate for, and operate and perform in all material respects as required in
connection with the operation of the business of the Company as currently
conducted, free and clear of all material bugs, errors, defects, Trojan horses,
time bombs, malware and other corruptants. The Company and its subsidiaries have
implemented and maintained commercially reasonable physical, technical and
administrative controls, policies, procedures, and safeguards to maintain and
protect their material confidential information and the integrity, continuous
operation, redundancy and security of all IT Systems and data, including all
“Personal Data” (defined below) and all sensitive, confidential or regulated
data (“Confidential Data”) used in connection with their businesses. “Personal
Data” means (i) a natural person’s name, street address, telephone number,
e-mail address, photograph, social security number or tax identification number,
driver’s license number, passport number, credit card number, bank information,
or customer or account number; (ii) any information which would qualify as
“personally identifying information” under the Federal Trade Commission Act, as
amended; (iii) “personal data” as defined by GDPR; (iv) any information which
would qualify as “protected health information” under the Health Insurance
Portability and Accountability Act of 1996, as amended by the Health Information
Technology for Economic and Clinical Health Act (collectively, “HIPAA”); (v) any
“personal information” as defined by the California Consumer Privacy Act
(“CCPA”); and (vi) any other piece of information that allows the identification
of such natural person, or his or her family, or permits the collection or
analysis of any data related to an identified person’s health or sexual
orientation. There have been no breaches, violations, outages or unauthorized
uses of or accesses to same, except for those that have been remedied without
material cost or liability or the duty to notify any other person, nor any
incidents under internal review or investigations relating to the same. The
Company and its subsidiaries are presently in material compliance with all
applicable laws or statutes and all judgments, orders, rules and regulations of
any court or arbitrator or governmental or regulatory authority, internal
policies and contractual obligations relating to the privacy and security of IT
Systems, Confidential Data, and Personal Data and to the protection of such IT
Systems, Confidential Data, and Personal Data from unauthorized use, access,
misappropriation or modification.

 



-20-

 

 

(zz)          Compliance with Data Privacy Laws. The Company and its
subsidiaries are, and at all prior times were, in material compliance with all
applicable state and federal data privacy and security laws and regulations,
including without limitation HIPAA, CCPA, and the European Union General Data
Protection Regulation (“GDPR”) (EU 2016/679) (collectively, the “Privacy Laws”).
To ensure compliance with the Privacy Laws, the Company has in place, complies
with, and takes appropriate steps to ensure compliance in all material respects
with their policies and procedures relating to data privacy and security and the
collection, storage, use, processing, disclosure, handling, and analysis of
Personal Data and Confidential Data (the “Policies”). The Company has at all
times made all disclosures to users or customers required by applicable laws and
regulatory rules or requirements, and none of such disclosures made or contained
in any Policy have been inaccurate or in violation of any applicable laws and
regulatory rules or requirements in any material respect. The Company further
certifies that neither it nor any subsidiary: (i) has received notice of any
actual or potential liability under or relating to, or actual or potential
violation of, any of the Privacy Laws, and has no knowledge of any event or
condition that would reasonably be expected to result in any such notice; (ii)
is currently conducting or paying for, in whole or in part, any investigation,
remediation, or other corrective action pursuant to any Privacy Law; or (iii) is
a party to any order, decree, or agreement that imposes any obligation or
liability under any Privacy Law.

 

Any certificate signed by an officer of the Company and delivered to the Agent
or to counsel for the Agent pursuant to or in connection with this Agreement
shall be deemed to be a representation and warranty by the Company, as
applicable, to the Agent as to the matters set forth therein.

 

7.             Covenants of the Company. The Company covenants and agrees with
Agent that:

 

(a)           Registration Statement Amendments. After the date of this
Agreement and during any period in which a Prospectus relating to any Placement
Shares is required to be delivered by Agent under the Securities Act (including
in circumstances where such requirement may be satisfied pursuant to Rule 172
under the Securities Act or similar rule), (i) the Company will notify the Agent
promptly of the time when any subsequent amendment to the Registration
Statement, other than documents incorporated by reference, has been filed with
the Commission and/or has become effective or any subsequent supplement to the
Prospectus has been filed and of any request by the Commission for any amendment
or supplement to the Registration Statement or Prospectus or for additional
information, (ii) the Company will prepare and file with the Commission,
promptly upon the Agent’s reasonable request, any amendments or supplements to
the Registration Statement or Prospectus that, in the Agent’s reasonable
opinion, may be necessary or advisable in connection with the distribution of
the Placement Shares by the Agent (provided, however, that the failure of the
Agent to make such request shall not relieve the Company of any obligation or
liability hereunder, or affect the Agent’s right to rely on the representations
and warranties made by the Company in this Agreement and provided, further, that
the only remedy the Agent shall have with respect to the failure to make such
filing shall be to cease making sales under this Agreement until such amendment
or supplement is filed); (iii) the Company will not file any amendment or
supplement to the Registration Statement or Prospectus (except for documents
incorporated by reference) relating to the Placement Shares or a security
convertible into the Placement Shares unless a copy thereof has been submitted
to the Agent within a reasonable period of time before the filing and the Agent
has not objected thereto in good faith on reasonable grounds and in writing
within two (2) Business Days (provided, however, that (A) the failure of the
Agent to make such objection shall not relieve the Company of any obligation or
liability hereunder, or affect the Agent’s right to rely on the representations
and warranties made by the Company in this Agreement, and (B) the Company has no
obligation to provide the Agent any advance copy of such filing or to provide
the Agent an opportunity to object to such filing, if such filing does not name
the Agent and does not reference the transactions contemplated hereunder; and
provided, further, that the only remedy the Agent shall have with respect to the
failure by the Company to obtain such consent shall be to cease making sales
under this Agreement) and the Company will furnish to the Agent at the time of
filing thereof a copy of any document that upon filing is deemed to be
incorporated by reference into the Registration Statement or Prospectus, except
for those documents available via EDGAR; and (iv) the Company will cause each
amendment or supplement to the Prospectus to be filed with the Commission as
required pursuant to the applicable paragraph of Rule 424(b) of the Securities
Act or, in the case of any document to be incorporated therein by reference, to
be filed with the Commission as required pursuant to the Exchange Act, within
the time period prescribed (the determination to file or not file any amendment
or supplement with the Commission under this Section 7(a), based on the
Company’s reasonable opinion or reasonable objections, shall be made exclusively
by the Company).

 



-21-

 

 

(b)           Notice of Commission Stop Orders. The Company will advise the
Agent, promptly after it receives notice or obtains knowledge thereof, of the
issuance or threatened issuance by the Commission of any stop order suspending
the effectiveness of the Registration Statement, of the suspension of the
qualification of the Placement Shares for offering or sale in any jurisdiction,
or of the initiation or threatening of any proceeding for any such purpose; and
it will promptly use its commercially reasonable efforts to prevent the issuance
of any stop order or to obtain its withdrawal if such a stop order should be
issued. The Company will advise the Agent promptly after it receives any request
by the Commission for any amendments to the Registration Statement or any
amendment or supplements to the Prospectus or any Issuer Free Writing Prospectus
or for additional information related to the offering of the Placement Shares or
for additional information related to the Registration Statement, the Prospectus
or any Issuer Free Writing Prospectus.

 

(c)           Delivery of Prospectus; Subsequent Changes. During any period in
which a Prospectus relating to the Placement Shares is required to be delivered
by the Agent under the Securities Act with respect to the offer and sale of the
Placement Shares (including in circumstances where such requirement may be
satisfied pursuant to Rule 172 under the Securities Act or similar rule), the
Company will comply in all material respects with all requirements imposed upon
it by the Securities Act, as from time to time in force, and to file on or
before their respective due dates all reports and any definitive proxy or
information statements required to be filed by the Company with the Commission
pursuant to Sections 13(a), 13(c), 14, 15(d) or any other provision of or under
the Exchange Act. If the Company has omitted any information from the
Registration Statement pursuant to Rule 430B under the Securities Act, it will
use its best efforts to comply with the provisions of and make all requisite
filings with the Commission pursuant to said Rule 430B and to notify the Agent
promptly of all such filings if not available on EDGAR. If during such period
any event occurs as a result of which the Prospectus as then amended or
supplemented would include an untrue statement of a material fact or omit to
state a material fact necessary to make the statements therein, in the light of
the circumstances then existing, not misleading, or if during such period it is
necessary to amend or supplement the Registration Statement or Prospectus to
comply with the Securities Act, the Company will promptly notify the Agent to
suspend the offering of Placement Shares during such period and the Company will
promptly amend or supplement the Registration Statement or Prospectus (at the
expense of the Company) so as to correct such statement or omission or effect
such compliance; provided, however, that the Company may delay such amendment or
supplement if, in the reasonable judgment of the Company, it is in the best
interests of the Company to do so.

 



-22-

 

 

(d)           Listing of Placement Shares. Prior to the date of the first
Placement Notice, the Company will use its reasonable best efforts to cause the
Placement Shares to be listed on the Exchange.

 

(e)           Delivery of Registration Statement and Prospectus. The Company
will furnish to the Agent and its counsel (at the expense of the Company) copies
of the Registration Statement, the Prospectus (including all documents
incorporated by reference therein) and all amendments and supplements to the
Registration Statement or Prospectus that are filed with the Commission during
any period in which a Prospectus relating to the Placement Shares is required to
be delivered under the Securities Act (including all documents filed with the
Commission during such period that are deemed to be incorporated by reference
therein), in each case as soon as reasonably practicable and in such quantities
as the Agent may from time to time reasonably request and, at the Agent’s
request, will also furnish copies of the Prospectus to each exchange or market
on which sales of the Placement Shares may be made; provided, however, that the
Company shall not be required to furnish any document (other than the
Prospectus) to the Agent to the extent such document is available on EDGAR.

 

(f)            Earning Statement. To the extent not otherwise available on
EDGAR, the Company will make generally available to its security holders as soon
as practicable, but in any event not later than 15 months after the end of the
Company’s current fiscal quarter, an earning statement covering a 12-month
period that satisfies the provisions of Section 11(a) and Rule 158 of the
Securities Act.

 

(g)           Use of Proceeds. The Company will use the Net Proceeds as
described in the Prospectus in the section entitled “Use of Proceeds.”

 

(h)           Notice of Other Sales. Without the prior written consent of the
Agent, the Company will not, directly or indirectly, offer to sell, sell,
contract to sell, grant any option to sell or otherwise dispose of any Common
Stock (other than the Placement Shares offered pursuant to this Agreement) or
securities convertible into or exchangeable for Common Stock, warrants or any
rights to purchase or acquire, Common Stock during the period beginning on the
fifth (5th) Trading Day immediately prior to the date on which any Placement
Notice is delivered to the Agent hereunder and ending on the fifth (5th) Trading
Day immediately following the final Settlement Date with respect to Placement
Shares sold pursuant to such Placement Notice (or, if the Placement Notice has
been terminated or suspended prior to the sale of all Placement Shares covered
by a Placement Notice, the date of such suspension or termination); and will not
directly or indirectly in any other “at the market” or continuous equity
transaction offer to sell, sell, contract to sell, grant any option to sell or
otherwise dispose of any Common Stock (other than the Placement Shares offered
pursuant to this Agreement) or securities convertible into or exchangeable for
Common Stock, warrants or any rights to purchase or acquire, Common Stock prior
to the later of the termination of this Agreement and the thirtieth (30th) day
immediately following the final Settlement Date with respect to Placement Shares
sold pursuant to such Placement Notice; provided, however, that such
restrictions will not be required in connection with the Company’s issuance or
sale of (i) Common Stock, options to purchase Common Stock, other equity awards
to acquire Common Stock, or Common Stock issuable upon the exercise of options
or other equity awards, pursuant to (A) any employee or director stock option or
benefits plan, equity incentive or stock ownership plan or dividend reinvestment
plan (but not Common Stock subject to a waiver to exceed plan limits in its
dividend reinvestment plan) of the Company whether now in effect or hereafter
implemented or (B) Nasdaq Listing Rule 5635(c)(4), (ii) Common Stock issuable
upon conversion of securities or the exercise of warrants, options or other
rights in effect or outstanding, and disclosed in filings by the Company
available on EDGAR or otherwise in writing to the Agent and (iii) Common Stock
or securities convertible into or exchangeable for shares of Common Stock as
consideration for mergers, acquisitions, licensing, other business combinations
or strategic alliances or corporate partnering transactions occurring after the
date of this Agreement which are not issued for capital raising purposes.

 



-23-

 

 

(i)            Change of Circumstances. The Company will, at any time during the
pendency of a Placement Notice advise the Agent promptly after it shall have
received notice or obtained knowledge thereof, of any information or fact that
would alter or affect in any material respect any opinion, certificate, letter
or other document required to be provided to the Agent pursuant to this
Agreement.

 

(j)            Due Diligence Cooperation. The Company will cooperate with any
reasonable due diligence review conducted by the Agent or its representatives in
connection with the transactions contemplated hereby, including, without
limitation, providing information and making available documents and senior
corporate officers, during regular business hours and at the Company’s principal
offices, as the Agent may reasonably request.

 

(k)           Required Filings Relating to Placement of Placement Shares. The
Company agrees that on such dates as the Securities Act shall require with
respect to the Placement Shares, the Company will (i) file a prospectus
supplement with the Commission under the applicable paragraph of Rule 424(b)
under the Securities Act (each and every filing date under Rule 424(b), a
“Filing Date”), which prospectus supplement will set forth, within the relevant
period, the amount of Placement Shares sold through the Agent, the Net Proceeds
to the Company and the compensation payable by the Company to the Agent with
respect to such Placement Shares, and (ii) deliver such number of copies of each
such prospectus supplement to each exchange or market on which such sales were
effected as may be required by the rules or regulations of such exchange or
market.

 

(l)            Representation Dates; Certificate. (1) On or prior to the date of
the first Placement Notice and (2) each time the Company:

 

(i) files the Prospectus relating to the Placement Shares or amends or
supplements (other than a prospectus supplement relating solely to an offering
of securities other than the Placement Shares) the Registration Statement or the
Prospectus relating to the Placement Shares by means of a post-effective
amendment, sticker, or supplement but not by means of incorporation of documents
by reference into the Registration Statement or the Prospectus relating to the
Placement Shares;

 



-24-

 

 

(ii) files an annual report on Form 10-K under the Exchange Act (including any
Form 10-K/A containing amended financial information or a material amendment to
the previously filed Form 10-K);

 

(iii) files its quarterly reports on Form 10-Q under the Exchange Act; or

 

(iv) files a current report on Form 8-K containing amended financial information
(other than information “furnished” pursuant to Items 2.02 or 7.01 of Form 8-K
or to provide disclosure pursuant to Item 8.01 of Form 8-K relating to the
reclassification of certain properties as discontinued operations in accordance
with Statement of Financial Accounting Standards No. 144) under the Exchange Act
(each date of filing of one or more of the documents referred to in clauses (i)
through (iv) shall be a “Representation Date”);

 

the Company shall furnish the Agent (but in the case of clause (iv) above only
if the Agent reasonably determines that the information contained in such Form
8-K is material) with a certificate dated the Representation Date, in the form
and substance satisfactory to the Agent and its counsel, substantially similar
to the form previously provided to the Agent and its counsel, modified, as
necessary, to relate to the Registration Statement and the Prospectus as amended
or supplemented. The requirement to provide a certificate under this Section
7(l) shall be automatically waived for any Representation Date occurring (1) at
a time a Suspension is in effect, which waiver shall continue until the earlier
to occur of the date the Company delivers instructions for the sale of Placement
Shares hereunder (which for such calendar quarter shall be considered a
Representation Date) and the next occurring Representation Date and (2) at a
time at which no Placement Notice is pending, which waiver shall continue until
the date the Company delivers a Placement Notice hereunder (which for such
calendar quarter shall be considered a Representation Date). Notwithstanding the
foregoing, if the Company subsequently decides to sell Placement Shares
following a Representation Date when a Suspension was in effect and did not
provide the Agent with a certificate under this Section 7(l), then before the
Company delivers the instructions for the sale of Placement Shares or the Agent
sells any Placement Shares pursuant to such instructions, the Company shall
provide the Agent with a certificate in conformity with this Section 7(l) dated
as of the date that the instructions for the sale of Placement Shares are
issued.

 

(m)           Legal Opinion. (1) Prior to the date of the first Placement Notice
and (2) within five (5) Trading Days of each Representation Date with respect to
which the Company is obligated to deliver a certificate pursuant to Section 7(l)
for which no waiver is applicable and excluding the date of this Agreement, the
Company shall cause to be furnished to the Agent a written opinion of Pepper
Hamilton LLP (“Company Counsel”), or other counsel reasonably satisfactory to
the Agent, in form and substance satisfactory to Agent and its counsel,
substantially similar to the form previously provided to the Agent and its
counsel, modified, as necessary, to relate to the Registration Statement and the
Prospectus as then amended or supplemented; provided, however, the Company shall
be required to furnish to Agent no more than one opinion hereunder per calendar
quarter; provided, further, that in lieu of such opinions for subsequent
periodic filings under the Exchange Act, counsel may furnish the Agent with a
letter (a “Reliance Letter”) to the effect that the Agent may rely on a prior
opinion delivered under this Section 7(m) to the same extent as if it were dated
the date of such letter (except that statements in such prior opinion shall be
deemed to relate to the Registration Statement and the Prospectus as amended or
supplemented as of the date of the Reliance Letter).

 



-25-

 

 

(n)           Comfort Letter. (1) On or prior to the date of the first Placement
Notice and (2) within five (5) Trading Days of each Representation Date with
respect to which the Company is obligated to deliver a certificate pursuant to
Section 7(l) for which no waiver is applicable and excluding the date of this
Agreement, the Company shall cause its independent registered public accounting
firm to furnish the Agent letters (the “Comfort Letters”), dated the date the
Comfort Letter is delivered, which shall meet the requirements set forth in this
Section 7(n); provided, that if reasonably requested by the Agent, the Company
shall cause a Comfort Letter to be furnished to the Agent within ten (10)
Trading Days of the date of occurrence of any material transaction or event
requiring the filing of a Current Report on Form 8-K containing financial
information, including the restatement of the Company’s financial statements.
The Comfort Letter from the Company’s independent registered public accounting
firm shall be in a form and substance reasonably satisfactory to the Agent, (i)
confirming that they are an independent registered public accounting firm within
the meaning of the Securities Act and the PCAOB, (ii) stating, as of such date,
the conclusions and findings of such firm with respect to the financial
information and other matters ordinarily covered by accountants’ “comfort
letters” to underwriters in connection with registered public offerings (the
first such letter, the “Initial Comfort Letter”) and (iii) updating the Initial
Comfort Letter with any information that would have been included in the Initial
Comfort Letter had it been given on such date and modified as necessary to
relate to the Registration Statement and the Prospectus, as amended and
supplemented to the date of such letter.

 

(o)           Market Activities. The Company will not, directly or indirectly,
(i) take any action designed to cause or result in, or that constitutes or would
reasonably be expected to constitute, the stabilization or manipulation of the
price of any security of the Company to facilitate the sale or resale of Common
Stock or (ii) sell, bid for, or purchase Common Stock in violation of Regulation
M, or pay anyone any compensation for soliciting purchases of the Placement
Shares other than the Agent.

 

(p)           Investment Company Act. The Company will conduct its affairs in
such a manner so as to reasonably ensure that neither it nor any of its
Subsidiaries will be or become, at any time prior to the termination of this
Agreement, required to register as an “investment company,” as such term is
defined in the Investment Company Act.

 

(q)           No Offer to Sell. Other than an Issuer Free Writing Prospectus
approved in advance by the Company and the Agent in its capacity as agent
hereunder, neither the Agent nor the Company (including its agents and
representatives, other than the Agent in its capacity as such) will make, use,
prepare, authorize, approve or refer to any written communication (as defined in
Rule 405 under the Securities Act), required to be filed with the Commission,
that constitutes an offer to sell or solicitation of an offer to buy Placement
Shares hereunder.

 



-26-

 

 

(r)            Blue Sky and Other Qualifications. The Company will use its
commercially reasonable efforts, in cooperation with the Agent, to qualify the
Placement Shares for offering and sale, or to obtain an exemption for the
Placement Shares to be offered and sold, under the applicable securities laws of
such states and other jurisdictions (domestic or foreign) as the Agent may
designate and to maintain such qualifications and exemptions in effect for so
long as required for the distribution of the Placement Shares (but in no event
for less than one year from the date of this Agreement); provided, however, that
the Company shall not be obligated to file any general consent to service of
process or to qualify as a foreign corporation or as a dealer in securities in
any jurisdiction in which it is not so qualified or to subject itself to
taxation in respect of doing business in any jurisdiction in which it is not
otherwise so subject. In each jurisdiction in which the Placement Shares have
been so qualified or exempt, the Company will file such statements and reports
as may be required by the laws of such jurisdiction to continue such
qualification or exemption, as the case may be, in effect for so long as
required for the distribution of the Placement Shares (but in no event for less
than one year from the date of this Agreement).

 

(s)           Sarbanes-Oxley Act. The Company and the Subsidiaries will maintain
and keep accurate books and records reflecting their assets and maintain
internal accounting controls in a manner designed to provide reasonable
assurance regarding the reliability of financial reporting and the preparation
of financial statements for external purposes in accordance with generally
accepted accounting principles and including those policies and procedures that
(i) pertain to the maintenance of records that in reasonable detail accurately
and fairly reflect the transactions and dispositions of the assets of the
Company, (ii) provide reasonable assurance that transactions are recorded as
necessary to permit the preparation of the Company’s consolidated financial
statements in accordance with generally accepted accounting principles,
(iii) that receipts and expenditures of the Company are being made only in
accordance with management’s and the Company’s directors’ authorization, and
(iv) provide reasonable assurance regarding prevention or timely detection of
unauthorized acquisition, use or disposition of the Company’s assets that could
have a material effect on its financial statements. The Company and the
Subsidiaries will maintain such controls and other procedures, including,
without limitation, those required by Sections 302 and 906 of the Sarbanes-Oxley
Act, and the applicable regulations thereunder that are designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is recorded, processed, summarized and
reported, within the time periods specified in the Commission’s rules and forms,
including, without limitation, controls and procedures designed to ensure that
information required to be disclosed by the Company in the reports that it files
or submits under the Exchange Act is accumulated and communicated to the
Company’s management, including its principal executive officer and principal
financial officer, or persons performing similar functions, as appropriate to
allow timely decisions regarding required disclosure and to ensure that material
information relating to the Company or the Subsidiaries is made known to them by
others within those entities, particularly during the period in which such
periodic reports are being prepared.

 

(t)            Secretary’s Certificate; Further Documentation. On or prior to
the date of the first Placement Notice, the Company shall deliver to the Agent a
certificate of the Secretary of the Company and attested to by an executive
officer of the Company, dated as of such date, certifying as to (i) the Sixth
Amended and Restated Certificate of Incorporation of the Company, (ii) the
Amended and Restated Bylaws of the Company, (iii) the resolutions of the Board
of Directors of the Company authorizing the execution, delivery and performance
of this Agreement and the issuance of the Placement Shares and (iv) the
incumbency of the officers duly authorized to execute this Agreement and the
other documents contemplated by this Agreement. Within five (5) Trading Days of
each Representation Date with respect to which the Company is obligated to
deliver a certificate pursuant to Section 7(l), for which no waiver is
applicable and excluding the date of this Agreement, the Company shall have
furnished to the Agent such further information, certificates and documents as
the Agent may reasonably request.

 



-27-

 

 

8.             Payment of Expenses. The Company will pay all expenses incident
to the performance of its obligations under this Agreement, including (i) the
preparation and filing of the Registration Statement, including any fees
required by the Commission, and the printing or electronic delivery of the
Prospectus as originally filed and of each amendment and supplement thereto, in
such number as the Agent shall reasonably deem necessary, (ii) the printing and
delivery to the Agent of this Agreement and such other documents as may be
required in connection with the offering, purchase, sale, issuance or delivery
of the Placement Shares, (iii) the preparation, issuance and delivery of the
certificates, if any, for the Placement Shares to the Agent, including any stock
or other transfer taxes and any capital duties, stamp duties or other duties or
taxes payable upon the sale, issuance or delivery of the Placement Shares to the
Agent, (iv) the fees and disbursements of the counsel, accountants and other
advisors to the Company, (v) the fees and expenses of the Agent including but
not limited to the fees and expenses of the counsel to the Agent, payable upon
the execution of this Agreement, in an amount not to exceed $50,000, (vi) the
qualification or exemption of the Placement Shares under state securities laws
in accordance with the provisions of Section 7(r) hereof, including filing fees,
but excluding fees of the Agent’s counsel, (vii) the printing and delivery to
the Agent of copies of any Permitted Issuer Free Writing Prospectus and the
Prospectus and any amendments or supplements thereto in such number as the Agent
shall reasonably deem necessary, (viii) the preparation, printing and delivery
to the Agent of copies of the blue sky survey (subject to the cap set forth in
clause (v) above), (ix) the fees and expenses of the transfer agent and
registrar for the Common Stock, (x) the filing and other fees incident to any
review by FINRA of the terms of the sale of the Placement Shares including the
fees of the Agent’s counsel (subject to the cap, set forth in clause (v) above),
and (xi) the fees and expenses incurred in connection with the listing of the
Placement Shares on the Exchange.

 

9.             Conditions to Agent’s Obligations. The obligations of the Agent
hereunder with respect to a Placement will be subject to the continuing accuracy
and completeness of the representations and warranties made by the Company
herein, to the due performance by the Company of its obligations hereunder, to
the completion by the Agent of a due diligence review satisfactory to it in its
reasonable judgment, and to the continuing satisfaction (or waiver by the Agent
in its sole discretion) of the following additional conditions:

 

(a)           Registration Statement Effective. The Registration Statement shall
have become effective and shall be available for the (i) resale of all Placement
Shares issued to the Agent and not yet sold by the Agent and (ii) sale of all
Placement Shares contemplated to be issued by any Placement Notice.

 

(b)           No Material Notices. None of the following events shall have
occurred and be continuing: (i) receipt by the Company of any request for
additional information from the Commission or any other federal or state
Governmental Authority during the period of effectiveness of the Registration
Statement, the response to which would require any post-effective amendments or
supplements to the Registration Statement or the Prospectus; (ii) the issuance
by the Commission or any other federal or state Governmental Authority of any
stop order suspending the effectiveness of the Registration Statement or the
initiation of any proceedings for that purpose; (iii) receipt by the Company of
any notification with respect to the suspension of the qualification or
exemption from qualification of any of the Placement Shares for sale in any
jurisdiction or the initiation or threatening of any proceeding for such
purpose; or (iv) the occurrence of any event that makes any material statement
made in the Registration Statement or the Prospectus or any material document
incorporated or deemed to be incorporated therein by reference untrue in any
material respect or that requires the making of any changes in the Registration
Statement, the Prospectus or incorporated documents so that, in the case of the
Registration Statement, it will not contain an untrue statement of a material
fact or omit to state any material fact required to be stated therein or
necessary to make the statements therein not misleading and, that in the case of
the Prospectus, it will not contain an untrue statement of a material fact or
omit to state any material fact required to be stated therein or necessary to
make the statements therein, in the light of the circumstances under which they
were made, not misleading.

 



-28-

 

 

(c)              No Misstatement or Material Omission. The Agent shall not have
advised the Company that the Registration Statement or Prospectus, or any
amendment or supplement thereto, contains an untrue statement of fact that in
the Agent’s reasonable opinion is material, or omits to state a fact that in the
Agent’s reasonable opinion is material and is required to be stated therein or
is necessary to make the statements therein not misleading.

 

(d)              Material Changes. Except as contemplated in the Prospectus, or
disclosed in the Company’s reports filed with the Commission, there shall not
have been any material adverse change in the authorized capital stock of the
Company or any Material Adverse Effect or any development that would reasonably
be expected to cause a Material Adverse Effect, or a downgrading in or
withdrawal of the rating assigned to any of the Company’s securities (other than
asset backed securities) by any rating organization or a public announcement by
any rating organization that it has under surveillance or review its rating of
any of the Company’s securities (other than asset backed securities), the effect
of which, in the case of any such action by a rating organization described
above, in the reasonable judgment of the Agent (without relieving the Company of
any obligation or liability it may otherwise have), is so material as to make it
impracticable or inadvisable to proceed with the offering of the Placement
Shares on the terms and in the manner contemplated in the Prospectus.

 

(e)              Legal Opinions. The Agent shall have received the opinions of
Company Counsel required to be delivered pursuant to Section 7(m) on or before
the date on which such delivery of such opinions is required pursuant to Section
7(m).

 

(f)               Comfort Letter. The Agent shall have received the Comfort
Letter required to be delivered pursuant to Section 7(n) on or before the date
on which such delivery of such Comfort Letter is required pursuant to Section
7(n).

 

(g)              Representation Certificate. The Agent shall have received the
certificate required to be delivered pursuant to Section 7(l) on or before the
date on which delivery of such certificate is required pursuant to Section 7(l).

 

(h)              No Suspension. Trading in the Common Stock shall not have been
suspended on the Exchange and the Common Stock shall not have been delisted from
the Exchange.

 

(i)               Other Materials. On each date on which the Company is required
to deliver a certificate pursuant to Section 7(l), the Company shall have
furnished to the Agent such appropriate further information, opinions,
certificates, letters and other documents as the Agent may reasonably request.
All such opinions, certificates, letters and other documents will be in
compliance with the provisions hereof.

 



-29-

 

 

 

 

(j)            Securities Act Filings Made. All filings with the Commission
required by Rule 424 under the Securities Act to have been filed prior to the
issuance of any Placement Notice hereunder shall have been made within the
applicable time period prescribed for such filing by Rule 424.

 

(k)           Approval for Listing. The Placement Shares shall either have been
(i) approved for listing on the Exchange, subject only to notice of issuance, or
(ii) the Company shall have filed an application for listing of the Placement
Shares on the Exchange at, or prior to, the issuance of any Placement Notice and
the Exchange shall have reviewed such application and not provided any
objections thereto.

 

(l)            FINRA. If applicable, FINRA shall have raised no objection to the
terms of this offering and the amount of compensation allowable or payable to
the Agent as described in the Prospectus.

 

(m)          No Termination Event. There shall not have occurred any event that
would permit the Agent to terminate this Agreement pursuant to Section 12(a).

 

10.          Indemnification and Contribution.

 

(a)           Company Indemnification. The Company agrees to indemnify and hold
harmless the Agent, its affiliates and their respective partners, members,
directors, officers, employees and agents and each person, if any, who controls
the Agent or any affiliate within the meaning of Section 15 of the Securities
Act or Section 20 of the Exchange Act as follows:

 

(i)              against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, joint or several, arising out of or based upon any
untrue statement or alleged untrue statement of a material fact contained in the
Registration Statement (or any amendment thereto), or the omission or alleged
omission therefrom of a material fact required to be stated therein or necessary
to make the statements therein not misleading, or arising out of any untrue
statement or alleged untrue statement of a material fact included in any related
Issuer Free Writing Prospectus or the Prospectus (or any amendment or supplement
thereto), or the omission or alleged omission therefrom of a material fact
necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading;

 

(ii)            against any and all loss, liability, claim, damage and expense
whatsoever, as incurred, joint or several, to the extent of the aggregate amount
paid in settlement of any litigation, or any investigation or proceeding by any
Governmental Authority, commenced or threatened, or of any claim whatsoever
based upon any such untrue statement or omission, or any such alleged untrue
statement or omission; provided that (subject to Section 10(d) below) any such
settlement is effected with the written consent of the Company, which consent
shall not unreasonably be delayed or withheld; and

 

-30-





 

(iii)           against any and all expense whatsoever, as incurred (including
the reasonable and documented fees and disbursements of counsel), reasonably
incurred in investigating, preparing or defending against any litigation, or any
investigation or proceeding by any Governmental Authority, commenced or
threatened, or any claim whatsoever based upon any such untrue statement or
omission, or any such alleged untrue statement or omission (whether or not a
party), to the extent that any such expense is not paid under (i) or (ii) above,

 

provided, however, that this indemnity agreement shall not apply to any loss,
liability, claim, damage or expense to the extent arising out of any untrue
statement or omission or alleged untrue statement or omission made solely in
reliance upon and in conformity with the Agent Information (as defined below).

 

(b)           Agent Indemnification. Agent agrees to indemnify and hold harmless
the Company and its directors and each officer of the Company who signed the
Registration Statement, and each person, if any, who controls the Company within
the meaning of Section 15 of the Securities Act or Section 20 of the Exchange
Act against any and all loss, liability, claim, damage and expense described in
the indemnity contained in Section 10(a), as incurred, but only with respect to
untrue statements or omissions, or alleged untrue statements or omissions, made
in the Registration Statement (or any amendments thereto), the Prospectus (or
any amendment or supplement thereto) or any Issuer Free Writing Prospectus (or
any amendment or supplement thereto) in reliance upon and in conformity with
information relating to the Agent and furnished to the Company in writing by the
Agent expressly for use therein. The Company hereby acknowledges that the only
information that the Agent has furnished to the Company expressly for use in the
Registration Statement, the Prospectus or any Issuer Free Writing Prospectus (or
any amendment or supplement thereto) are the statements set forth in the fifth,
seventh and eighth paragraphs under the caption “Plan of Distribution” in the
Prospectus (the “Agent Information”).

 



-31-



 

(c)           Procedure. Any party that proposes to assert the right to be
indemnified under this Section 10 will, promptly after receipt of notice of
commencement of any action against such party in respect of which a claim is to
be made against an indemnifying party or parties under this Section 10, notify
each such indemnifying party of the commencement of such action, enclosing a
copy of all papers served, but the omission so to notify such indemnifying party
will not relieve the indemnifying party from (i) any liability that it might
have to any indemnified party otherwise than under this Section 10 and (ii) any
liability that it may have to any indemnified party under the foregoing
provision of this Section 10 unless, and only to the extent that, such omission
results in the forfeiture of substantive rights or defenses by the indemnifying
party. If any such action is brought against any indemnified party and it
notifies the indemnifying party of its commencement, the indemnifying party will
be entitled to participate in and, to the extent that it elects by delivering
written notice to the indemnified party promptly after receiving notice of the
commencement of the action from the indemnified party, jointly with any other
indemnifying party similarly notified, to assume the defense of the action, with
counsel reasonably satisfactory to the indemnified party, and after notice from
the indemnifying party to the indemnified party of its election to assume the
defense, the indemnifying party will not be liable to the indemnified party for
any other legal expenses except as provided below and except for the reasonable
and documented costs of investigation subsequently incurred by the indemnified
party in connection with the defense. The indemnified party will have the right
to employ its own counsel in any such action, but the fees, expenses and other
charges of such counsel will be at the expense of such indemnified party unless
(1) the employment of counsel by the indemnified party has been authorized in
writing by the indemnifying party, (2) the indemnified party has reasonably
concluded (based on advice of counsel) that there may be legal defenses
available to it or other indemnified parties that are different from or in
addition to those available to the indemnifying party, (3) a conflict or
potential conflict exists (based on advice of counsel to the indemnified party)
between the indemnified party and the indemnifying party (in which case the
indemnifying party will not have the right to direct the defense of such action
on behalf of the indemnified party) or (4) the indemnifying party has not in
fact employed counsel to assume the defense of such action or counsel reasonably
satisfactory to the indemnified party, in each case, within a reasonable time
after receiving notice of the commencement of the action; in each of which cases
the reasonable fees, disbursements and other charges of counsel will be at the
expense of the indemnifying party or parties. It is understood that the
indemnifying party or parties shall not, in connection with any proceeding or
related proceedings in the same jurisdiction, be liable for the reasonable fees,
disbursements and other charges of more than one separate firm (plus local
counsel) admitted to practice in such jurisdiction at any one time for all such
indemnified party or parties. All such fees, disbursements and other charges
will be reimbursed by the indemnifying party promptly as they are incurred. An
indemnifying party will not, in any event, be liable for any settlement of any
action or claim effected without its written consent. No indemnifying party
shall, without the prior written consent of each indemnified party, settle or
compromise or consent to the entry of any judgment in any pending or threatened
claim, action or proceeding relating to the matters contemplated by this Section
10 (whether or not any indemnified party is a party thereto), unless such
settlement, compromise or consent (1) includes an express and unconditional
release of each indemnified party, in form and substance reasonably satisfactory
to such indemnified party, from all liability arising out of such litigation,
investigation, proceeding or claim and (2) does not include a statement as to or
an admission of fault, culpability or a failure to act by or on behalf of any
indemnified party.

 

(d)           Settlement Without Consent if Failure to Reimburse. If an
indemnified party shall have requested an indemnifying party to reimburse the
indemnified party for reasonable fees and expenses of counsel, such indemnifying
party agrees that it shall be liable for any settlement of the nature
contemplated by Section 10(a)(ii) effected without its written consent if
(1) such settlement is entered into more than 45 days after receipt by such
indemnifying party of the aforesaid request, (2) such indemnifying party shall
have received notice of the terms of such settlement at least 30 days prior to
such settlement being entered into and (3) such indemnifying party shall not
have reimbursed such indemnified party in accordance with such request prior to
the date of such settlement.

 



-32-



 

(e)           Contribution. In order to provide for just and equitable
contribution in circumstances in which the indemnification provided for in the
foregoing paragraphs of this Section 10 is applicable in accordance with its
terms but for any reason is held to be unavailable or insufficient from the
Company or the Agent, the Company and the Agent will contribute to the total
losses, claims, liabilities, expenses and damages (including any investigative,
legal and other expenses reasonably incurred in connection with, and any amount
paid in settlement of, any action, suit or proceeding or any claim asserted) to
which the Company and the Agent may be subject in such proportion as shall be
appropriate to reflect the relative benefits received by the Company on the one
hand and the Agent on the other hand. The relative benefits received by the
Company on the one hand and the Agent on the other hand shall be deemed to be in
the same proportion as the total net proceeds from the sale of the Placement
Shares (before deducting expenses) received by the Company bear to the total
compensation received by the Agent from the sale of Placement Shares on behalf
of the Company. If, but only if, the allocation provided by the foregoing
sentence is not permitted by applicable law, the allocation of contribution
shall be made in such proportion as is appropriate to reflect not only the
relative benefits referred to in the foregoing sentence but also the relative
fault of the Company, on the one hand, and the Agent, on the other hand, with
respect to the statements or omission that resulted in such loss, claim,
liability, expense or damage, or action in respect thereof, as well as any other
relevant equitable considerations with respect to such offering. Such relative
fault shall be determined by reference to, among other things, whether the
untrue or alleged untrue statement of a material fact or omission or alleged
omission to state a material fact relates to information supplied by the Company
or the Agent, the intent of the parties and their relative knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The Company and the Agent agree that it would not be just and equitable if
contributions pursuant to this Section 10(e) were to be determined by pro rata
allocation or by any other method of allocation that does not take into account
the equitable considerations referred to herein. The amount paid or payable by
an indemnified party as a result of the loss, claim, liability, expense, or
damage, or action in respect thereof, referred to above in this Section 10(e)
shall be deemed to include, for the purpose of this Section 10(e), any legal or
other expenses reasonably incurred by such indemnified party in connection with
investigating or defending any such action or claim to the extent consistent
with Section 10(c) hereof. Notwithstanding the foregoing provisions of this
Section 10(e), the Agent shall not be required to contribute any amount in
excess of the commissions received by it under this Agreement and no person
found guilty of fraudulent misrepresentation (within the meaning of Section
11(f) of the Securities Act) will be entitled to contribution from any person
who was not guilty of such fraudulent misrepresentation. For purposes of this
Section 10(e), any person who controls a party to this Agreement within the
meaning of the Securities Act, any affiliates of the Agent and any officers,
directors, partners, employees or agents of the Agent or any of its affiliates,
will have the same rights to contribution as that party, and each director of
the Company and each officer of the Company who signed the Registration
Statement will have the same rights to contribution as the Company, subject in
each case to the provisions hereof. Any party entitled to contribution, promptly
after receipt of notice of commencement of any action against such party in
respect of which a claim for contribution may be made under this Section 10(e),
will notify any such party or parties from whom contribution may be sought, but
the omission to so notify will not relieve that party or parties from whom
contribution may be sought from any other obligation it or they may have under
this Section 10(e) except to the extent that the failure to so notify such other
party materially prejudiced the substantive rights or defenses of the party from
whom contribution is sought. Except for a settlement entered into pursuant to
the last sentence of Section 10(c) hereof, no party will be liable for
contribution with respect to any action or claim settled without its written
consent if such consent is required pursuant to Section 10(c) hereof.

 

11.          Representations and Agreements to Survive Delivery. The indemnity
and contribution agreements contained in Section 10 of this Agreement and all
representations and warranties of the Company herein or in certificates
delivered pursuant hereto shall survive, as of their respective dates,
regardless of (i) any investigation made by or on behalf of the Agent, any
controlling persons, or the Company (or any of their respective officers,
directors, employees or controlling persons), (ii) delivery and acceptance of
the Placement Shares and payment therefor or (iii) any termination of this
Agreement.

 



-33-



 

12.          Termination.

 

(a)           The Agent may terminate this Agreement, by notice to the Company,
as hereinafter specified at any time (1) if there has been, since the time of
execution of this Agreement or since the date as of which information is given
in the Prospectus, any change, or any development or event involving a
prospective change, in the condition, financial or otherwise, or in the
business, properties, earnings, results of operations or prospects of the
Company and its Subsidiaries considered as one enterprise, whether or not
arising in the ordinary course of business, which individually or in the
aggregate, in the sole judgment of the Agent is material and adverse and makes
it impractical or inadvisable to market the Placement Shares or to enforce
contracts for the sale of the Placement Shares, (2) if there has occurred any
material adverse change in the financial markets in the United States or the
international financial markets, any outbreak of hostilities or escalation
thereof or other calamity or crisis or any change or development involving a
prospective change in national or international political, financial or economic
conditions, in each case the effect of which is such as to make it, in the
judgment of the Agent, impracticable or inadvisable to market the Placement
Shares or to enforce contracts for the sale of the Placement Shares, (3) if
trading in the Common Stock has been suspended or limited by the Commission or
the Exchange, or if trading generally on the Exchange has been suspended or
limited, or minimum prices for trading have been fixed on the Exchange, (4) if
any suspension of trading of any securities of the Company on any exchange or in
the over-the-counter market shall have occurred and be continuing for at least
five (5) Trading Days, (5) if a major disruption of securities settlements or
clearance services in the United States shall have occurred and be continuing,
or (6) if a banking moratorium has been declared by either U.S. Federal or New
York authorities. Any such termination shall be without liability of any party
to any other party except that the provisions of Section 8 (Payment of
Expenses), Section 10 (Indemnification and Contribution), Section 11
(Representations and Agreements to Survive Delivery), Section 17 (Governing Law
and Time; Waiver of Jury Trial) and Section 18 (Consent to Jurisdiction) hereof
shall remain in full force and effect notwithstanding such termination. If the
Agent elects to terminate this Agreement as provided in this Section 12(a), the
Agent shall provide the required notice as specified in Section 13 (Notices).

 

(b)           The Company shall have the right, by giving ten (10) days’ notice
(or five (5) days’ notice at any time when no Placement Notice is in effect) as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of Section
8, Section 10, Section 11, Section 17 and Section 18 hereof shall remain in full
force and effect notwithstanding such termination.

 

(c)           The Agent shall have the right, by giving ten (10) days’ notice as
hereinafter specified to terminate this Agreement in its sole discretion at any
time after the date of this Agreement. Any such termination shall be without
liability of any party to any other party except that the provisions of Section
8, Section 10, Section 11, Section 17 and Section 18 hereof shall remain in full
force and effect notwithstanding such termination.

 

(d)           Unless earlier terminated pursuant to this Section 13, this
Agreement shall automatically terminate upon the issuance and sale of all of the
Placement Shares through the Agent on the terms and subject to the conditions
set forth herein; provided that the provisions of Section 8, Section 10, Section
11, Section 17 and Section 18 hereof shall remain in full force and effect
notwithstanding such termination.

 



-34-



 

(e)           This Agreement shall remain in full force and effect unless
terminated pursuant to Sections 12(a), (b), (c) or (d) above or otherwise by
mutual agreement of the parties; provided, however, that any such termination by
mutual agreement shall in all cases be deemed to provide that Section 8, Section
10, Section 11, Section 17 and Section 18 shall remain in full force and effect.

 

(f)            Any termination of this Agreement shall be effective on the date
specified in such notice of termination; provided, however, that such
termination shall not be effective until the close of business on the date of
receipt of such notice by the Agent or the Company, as the case may be. If such
termination shall occur prior to the Settlement Date for any sale of Placement
Shares, such Placement Shares shall settle in accordance with the provisions of
this Agreement.

 

13.          Notices. All notices or other communications required or permitted
to be given by any party to any other party pursuant to the terms of this
Agreement shall be in writing, unless otherwise specified, and if sent to the
Agent, shall be delivered to:

 

Cantor Fitzgerald & Co.

499 Park Avenue

New York, NY 10022

Attention:      Capital Markets

Facsimile:     (212) 307-3730

 

and:

 

Cantor Fitzgerald & Co.

499 Park Avenue

New York, NY 10022

Attention:     General Counsel

Facsimile:     (212) 829-4708

 

with a copy to:

 

Goodwin Procter LLP

620 Eighth Avenue

New York, NY 10018

Attention:    Seo Salimi

Facsimile:   (212) 656-1546

 

and if to the Company, shall be delivered to:

 

Ocugen, Inc.

5 Great Valley Parkway, Suite 160

Malvern, PA 19355

Attention:      Sanjay S. Subramanian

 



-35-



 

with a copy to:

 

Pepper Hamilton LLP

3000 Two Logan Square

Eighteenth and Arch Streets

Philadelphia, PA 19103

Attention:      Jennifer Porter

Facsimile:      (215) 981-4750

 

Each party to this Agreement may change such address for notices by sending to
the parties to this Agreement written notice of a new address for such purpose.
Each such notice or other communication shall be deemed given (i) when delivered
personally or by verifiable facsimile transmission (with an original to follow)
on or before 4:30 p.m., New York City time, on a Business Day or, if such day is
not a Business Day, on the next succeeding Business Day, (ii) on the next
Business Day after timely delivery to a nationally-recognized overnight courier
and (iii) on the Business Day actually received if deposited in the U.S. mail
(certified or registered mail, return receipt requested, postage prepaid). For
purposes of this Agreement, “Business Day” shall mean any day on which the
Exchange and commercial banks in the City of New York are open for business.

 

An electronic communication (“Electronic Notice”) shall be deemed written notice
for purposes of this Section 13 if sent to the electronic mail address specified
by the receiving party under separate cover. Electronic Notice shall be deemed
received at the time the party sending Electronic Notice receives verification
of receipt by the receiving party. Any party receiving Electronic Notice may
request and shall be entitled to receive the notice on paper, in a nonelectronic
form (“Nonelectronic Notice”) which shall be sent to the requesting party within
ten (10) days of receipt of the written request for Nonelectronic Notice.

 

14.           Successors and Assigns. This Agreement shall inure to the benefit
of and be binding upon the Company and the Agent and their respective successors
and the parties referred to in Section 10 hereof. References to any of the
parties contained in this Agreement shall be deemed to include the successors
and permitted assigns of such party. Nothing in this Agreement, express or
implied, is intended to confer upon any party other than the parties hereto or
their respective successors and permitted assigns any rights, remedies,
obligations or liabilities under or by reason of this Agreement, except as
expressly provided in this Agreement. Neither party may assign its rights or
obligations under this Agreement without the prior written consent of the other
party; provided, however, that the Agent may assign its rights and obligations
hereunder to an affiliate thereof without obtaining the Company’s consent so
long as such affiliate is a registered broker dealer and the Agent provides
advance notice of such assignment to the Company.

 

15.          Adjustments for Stock Splits. The parties acknowledge and agree
that all share-related numbers contained in this Agreement shall be adjusted to
take into account any stock split, stock dividend or similar event effected with
respect to the Placement Shares.

 

16.           Entire Agreement; Amendment; Severability; Waiver. This Agreement
(including all schedules and exhibits attached hereto and Placement Notices
issued pursuant hereto) constitutes the entire agreement and supersedes all
other prior and contemporaneous agreements and undertakings, both written and
oral, among the parties hereto with regard to the subject matter hereof. Neither
this Agreement nor any term hereof may be amended except pursuant to a written
instrument executed by the Company and the Agent. In the event that any one or
more of the provisions contained herein, or the application thereof in any
circumstance, is held invalid, illegal or unenforceable as written by a court of
competent jurisdiction, then such provision shall be given full force and effect
to the fullest possible extent that it is valid, legal and enforceable, and the
remainder of the terms and provisions herein shall be construed as if such
invalid, illegal or unenforceable term or provision was not contained herein,
but only to the extent that giving effect to such provision and the remainder of
the terms and provisions hereof shall be in accordance with the intent of the
parties as reflected in this Agreement. No implied waiver by a party shall arise
in the absence of a waiver in writing signed by such party. No failure or delay
in exercising any right, power, or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise thereof preclude any other or
further exercise thereof or the exercise of any right, power, or privilege
hereunder.

 



-36-



 

17.           GOVERNING LAW AND TIME; WAIVER OF JURY TRIAL. THIS AGREEMENT SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW
YORK WITHOUT REGARD TO THE PRINCIPLES OF CONFLICTS OF LAWS. SPECIFIED TIMES OF
DAY REFER TO NEW YORK CITY TIME. EACH PARTY HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LAW, ANY AND ALL RIGHT TO TRIAL BY JURY
IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.

 

18.           CONSENT TO JURISDICTION. EACH PARTY HEREBY IRREVOCABLY SUBMITS TO
THE EXCLUSIVE JURISDICTION OF THE STATE AND FEDERAL COURTS SITTING IN THE CITY
OF NEW YORK, BOROUGH OF MANHATTAN, FOR THE ADJUDICATION OF ANY DISPUTE HEREUNDER
OR IN CONNECTION WITH ANY TRANSACTION CONTEMPLATED HEREBY, AND HEREBY
IRREVOCABLY WAIVES, AND AGREES NOT TO ASSERT IN ANY SUIT, ACTION OR PROCEEDING,
ANY CLAIM THAT IT IS NOT PERSONALLY SUBJECT TO THE JURISDICTION OF ANY SUCH
COURT, THAT SUCH SUIT, ACTION OR PROCEEDING IS BROUGHT IN AN INCONVENIENT FORUM
OR THAT THE VENUE OF SUCH SUIT, ACTION OR PROCEEDING IS IMPROPER. EACH PARTY
HEREBY IRREVOCABLY WAIVES PERSONAL SERVICE OF PROCESS AND CONSENTS TO PROCESS
BEING SERVED IN ANY SUCH SUIT, ACTION OR PROCEEDING BY MAILING A COPY THEREOF
(CERTIFIED OR REGISTERED MAIL, RETURN RECEIPT REQUESTED) TO SUCH PARTY AT THE
ADDRESS IN EFFECT FOR NOTICES TO IT UNDER THIS AGREEMENT AND AGREES THAT SUCH
SERVICE SHALL CONSTITUTE GOOD AND SUFFICIENT SERVICE OF PROCESS AND NOTICE
THEREOF. NOTHING CONTAINED HEREIN SHALL BE DEEMED TO LIMIT IN ANY WAY ANY RIGHT
TO SERVE PROCESS IN ANY MANNER PERMITTED BY LAW.

 

19.           Counterparts. This Agreement may be executed in two or more
counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument. Delivery of an executed
Agreement by one party to the other may be made by facsimile or electronic
transmission.

 



-37-



 

20.          Construction. The section and exhibit headings herein are for
convenience only and shall not affect the construction hereof. References herein
to any law, statute, ordinance, code, regulation, rule or other requirement of
any Governmental Authority shall be deemed to refer to such law, statute,
ordinance, code, regulation, rule or other requirement of any Governmental
Authority as amended, reenacted, supplemented or superseded in whole or in part
and in effect from time to time and also to all rules and regulations
promulgated thereunder.

 

21.          Permitted Free Writing Prospectuses. The Company represents,
warrants and agrees that, unless it obtains the prior written consent of the
Agent, which shall not be unreasonably withheld, conditioned or delayed, and the
Agent represents, warrants and agrees that, unless it obtains the prior written
consent of the Company, which shall not be unreasonably withheld, conditioned or
delayed, it has not made and will not make any offer relating to the Placement
Shares that would constitute an Issuer Free Writing Prospectus, or that would
otherwise constitute a “free writing prospectus,” as defined in Rule 405,
required to be filed with the Commission. Any such free writing prospectus
consented to by the Agent or by the Company, as the case may be, is hereinafter
referred to as a “Permitted Free Writing Prospectus.” The Company represents and
warrants that it has treated and agrees that it will treat each Permitted Free
Writing Prospectus as an “issuer free writing prospectus,” as defined in
Rule 433, and has complied and will comply with the requirements of Rule 433
applicable to any Permitted Free Writing Prospectus, including timely filing
with the Commission where required, legending and record keeping. For the
purposes of clarity, the parties hereto agree that all free writing
prospectuses, if any, listed in Exhibit 21 hereto are Permitted Free Writing
Prospectuses.

 

22.          Absence of Fiduciary Relationship. The Company acknowledges and
agrees that:

 

(a)           the Agent is acting solely as agent in connection with the public
offering of the Placement Shares and in connection with each transaction
contemplated by this Agreement and the process leading to such transactions, and
no fiduciary or advisory relationship between the Company or any of its
respective affiliates, stockholders (or other equity holders), creditors or
employees or any other party, on the one hand, and the Agent, on the other hand,
has been or will be created in respect of any of the transactions contemplated
by this Agreement, irrespective of whether or not the Agent has advised or is
advising the Company on other matters, and the Agent has no obligation to the
Company with respect to the transactions contemplated by this Agreement except
the obligations expressly set forth in this Agreement;

 

(b)           it is capable of evaluating and understanding, and understands and
accepts, the terms, risks and conditions of the transactions contemplated by
this Agreement;

 

(c)           neither the Agent nor its affiliates have provided any legal,
accounting, regulatory or tax advice with respect to the transactions
contemplated by this Agreement and it has consulted its own legal, accounting,
regulatory and tax advisors to the extent it has deemed appropriate;

 

(d)           it is aware that the Agent and its affiliates are engaged in a
broad range of transactions which may involve interests that differ from those
of the Company and the Agent and its affiliates have no obligation to disclose
such interests and transactions to the Company by virtue of any fiduciary,
advisory or agency relationship or otherwise; and

 



-38-



 

(e)               it waives, to the fullest extent permitted by law, any claims
it may have against the Agent or its affiliates for breach of fiduciary duty or
alleged breach of fiduciary duty in connection with the sale of Placement Shares
under this Agreement and agrees that the Agent and its affiliates shall not have
any liability (whether direct or indirect, in contract, tort or otherwise) to it
in respect of such a fiduciary duty claim or to any person asserting a fiduciary
duty claim on its behalf or in right of it or the Company, employees or
creditors of the Company.

 

23.           Definitions. As used in this Agreement, the following terms have
the respective meanings set forth below:

 

“Applicable Time” means (i) each Representation Date, (ii) the time of each sale
of any Placement Shares pursuant to this Agreement and (iii) each Settlement
Date.

 

“Governmental Authority” means (i) any federal, provincial, state, local,
municipal, national or international government or governmental authority,
regulatory or administrative agency, governmental commission, department, board,
bureau, agency or instrumentality, court, tribunal, arbitrator or arbitral body
(public or private); (ii) any self-regulatory organization; or (iii) any
political subdivision of any of the foregoing.

 

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus,” as
defined in Rule 433, relating to the Placement Shares that (1) is required to be
filed with the Commission by the Company, (2) is a “road show” that is a
“written communication” within the meaning of Rule 433(d)(8)(i) whether or not
required to be filed with the Commission, or (3) is exempt from filing pursuant
to Rule 433(d)(5)(i) because it contains a description of the Placement Shares
or of the offering that does not reflect the final terms, in each case in the
form filed or required to be filed with the Commission or, if not required to be
filed, in the form retained in the Company’s records pursuant to Rule 433(g)
under the Securities Act Regulations.

 

“Rule 164,” “Rule 172,” “Rule 405,” “Rule 415,” “Rule 424,” “Rule 424(b),”
“Rule 430B,” and “Rule 433” refer to such rules under the Securities Act
Regulations.

 

All references in this Agreement to financial statements and schedules and other
information that is “contained,” “included” or “stated” in the Registration
Statement or the Prospectus (and all other references of like import) shall be
deemed to mean and include all such financial statements and schedules and other
information that is incorporated by reference in the Registration Statement or
the Prospectus, as the case may be. For purposes of clarity, any financial
information that is furnished by the Company shall not be deemed incorporated by
reference in the Registration Statement or the Prospectus.

 

All references in this Agreement to the Registration Statement, the Prospectus
or any amendment or supplement to any of the foregoing shall be deemed to
include the copy filed with the Commission pursuant to EDGAR; all references in
this Agreement to any Issuer Free Writing Prospectus (other than any Issuer Free
Writing Prospectuses that, pursuant to Rule 433, are not required to be filed
with the Commission) shall be deemed to include the copy thereof filed with the
Commission pursuant to EDGAR; and all references in this Agreement to
“supplements” to the Prospectus shall include, without limitation, any
supplements, “wrappers” or similar materials prepared in connection with any
offering, sale or private placement of any Placement Shares by the Agent outside
of the United States.

 

[Signature Page Follows]

 



-39-



 

If the foregoing correctly sets forth the understanding between the Company and
the Agent, please so indicate in the space provided below for that purpose,
whereupon this letter shall constitute a binding agreement between the Company
and the Agent.

 

Very truly yours,     OCUGEN, INC.        By: /s/ Shankar Musunuri   
Name:   Shankar Musunuri    Title:     Chief Executive Officer and Chairman     
      ACCEPTED as of the date first-above written:        CANTOR FITZGERALD &
CO.     By: /s/ Sage Kelly    Name: Sage Kelly    Title: Senior Managing
Director, Global Head of Investment Banking

 







 

SCHEDULE 1

 



 



 

Form of Placement Notice

 



 

 

 

 

  From:                 Ocugen, Inc.       To:                     Cantor
Fitzgerald & Co.                              Attention: [•]      
Subject:             Placement Notice       Date:                  [__], 2020

 

Ladies and Gentlemen:

 

Pursuant to the terms and subject to the conditions contained in the Sales
Agreement between Ocugen, Inc., a Delaware corporation (the “Company”), and
Cantor Fitzgerald & Co. (“Agent”), dated May [__], 2020, the Company hereby
requests that the Agent sell up to $10,000,000 of the Company’s common stock,
par value $0.01 per share, at a minimum market price of $[__] per share, during
the time period beginning [month, day, time] and ending [month, day, time].

 







 

SCHEDULE 2

 



 

 

Compensation

 



 



 

The Company shall pay to the Agent in cash, upon each sale of Placement Shares
pursuant to this Agreement, an amount equal to 3.0% of the aggregate gross
proceeds from each sale of Placement Shares.

 









 

Exhibit 21

 

Permitted Free Writing Prospectus

 

None.

 





